                 Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 1 of 72




     Steve H. Patience
1    Skousen, Gulbrandsen & Patience, PLC
2    414 East Southern Avenue
     Mesa, AZ 85204-4922
3    SBN 009537
     Email: shp@sgplaw.com
4    Telephone: 480-833-8800
     Attorneys for Plaintiff
5
                           IN THE UNITED STATES DISTRICT COURT
6
                                 FOR THE DISTRICT OF ARIZONA
7
                                          PHOENIX DIVISION
8

9    Robert W. Bonacci,
                                                                 No. CV-
10                          Plaintiff,

11   v.

12                                                                    COMPLAINT AND
     Wright Medical Technology, Inc.,
                                                                   DEMAND FOR JURY TRIAL
     a Delaware corporation;
13   Wright Medical Group, Inc.,
     a Delaware corporation,
14

15                          Defendants.

16
            Plaintiff, ROBERT W. BONACCI, by and through his undersigned attorneys, hereby file
17
     this Complaint and Jury Demand against Defendants WRIGHT MEDICAL TECHNOLOGY,
18
     INC., a Delaware corporation, and WRIGHT MEDICAL GROUP, INC., a Delaware
19
     corporation, and allege the following in support thereof:
20

21                                              PARTIES

22          1.       At times relevant to this Complaint in the year 2007, and at times thereafter,

23   Plaintiff Robert W. Bonacci was a resident and citizen of the State of Arizona.

24

25
                  Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 2 of 72




             2.       At other times relevant to this Complaint, and at the present time, Plaintiff Robert
1
     W. Bonacci was and is a resident and citizen of the State of Nevada.
2

3            3.       Defendant Wright Medical Technology, Inc., is a Delaware corporation with its

4    principal place of business at 1023 Cherry Road, Memphis, Tennessee 38117, and as such is a

5    citizen of both the State of Tennessee and the State of Delaware.

6            4.       Defendant Wright Medical Technology, Inc. is a wholly owned subsidiary of
7    Defendant Wright Medical Group, Inc.
8
             5.       Defendant Wright Medical Group, Inc. is a Delaware Corporation with its
9
     principal place of business located at 1023 Cherry Road, Memphis, Tennessee 3811, and as such
10
     is a citizen of both the State of Tennessee and the State of Delaware.
11
             6.       Said Defendants caused an event to occur in the State of Arizona out of which
12
     Plaintiff’s claims arise and at all relevant times conducted regular and sustained business in the
13
     State of Arizona.
14

15                                    JURISDICTION and VENUE
             7.       This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(a) as the
16

17   parties are citizens of different States and the amount in controversy exceeds the sum or value

18   of $75,000, exclusive of interest and costs.

19           8.       Defendants are subject to the Court’s personal jurisdiction because Defendants

20   have sufficient minimum contacts with Arizona such that the exercise of jurisdiction over that
21   Defendant will not offend traditional notions of fair play and substantial justice.
22
             9.       Defendants are corporations, and thus defendants are each deemed to reside in
23
     any judicial district in which it is subject to the jurisdiction of this court. 28 USC section 1391(c)
24
             10.      In a prior civil action involving these same parties, that was pending in the
25
     Superior Court of the State of California, for the County of Los Angeles, Case No. BC605031,



                                                       -2-
                Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 3 of 72




     these Wright Medical Defendants stipulated to not contest jurisdiction in the State of Arizona, if
1
     and when this action would be filed in the State of Arizona. 1
2

3            11.      Pursuant to 28 U.S.C. §1391(b)(2) venue is proper in this United States District

4    Court as a substantial part of the events or omissions giving rise to the claim occurred in this

5    judicial district.

6                                       Wright Medical Technology, Inc.
7            12.      At all times relevant hereto, Defendant Wright Medical Technology, Inc. was a
8
     subsidiary of Defendant Wright Medical Group, Inc.
9
             13.      At all times relevant hereto, Wright Medical Technology, Inc. was involved in
10
     the design, manufacture, labeling, marketing, distribution, and sale of prosthetic hip devices
11
     throughout the United States, and in Arizona, including the Conserve Total A-Class™ Femoral
12
     Head with BFH™ Technology and the Conserve® Plus Cup (collectively the Conserve® Hip).
13
             14.      Wright Medical Technology, Inc. designed and developed the Conserve® Hip.
14
     The Conserve® Hip differs from most artificial hips in that the metal femoral head is in direct
15

16   contact with a metal acetabular cup. Plaintiff alleges that Wright Medical Technology, Inc. did

17   not properly test the device for safety, efficacy, and durability.                 Plaintiff further alleges

18   Defendants marketed, promoted and encouraged orthopedic surgeons in the U.S. to use the

19   Conserve® Hip without properly screening, selecting, or training the surgeons on how to properly
20   implant the Wright Conserve® Hip.
21

22

23
     1
         “In this case, if this action is dismissed, . . . Wright Medical will not contest jurisdiction as it relates to
24   the facts of this case only. . . .” Defendants’ Memorandum of Points and Authorities In Support of Motion
     to Dismiss Pursuant to the Doctrine of Forum Non Conveniens, filed July 16, 2020, Pg. 6, Bonacci v. Wright
25   Medical Technology, Inc, et. al., Superior Court of the State of California, County of Los Angeles, Case
     No. BC605031,



                                                            -3-
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 4 of 72




            15.     Plaintiff alleges that prior to Plaintiff Robert W. Bonacci’s hip replacement
1
     surgery in 2007, Defendants knew or should have known that the titanium Wright Medical
2

3    Profemur® Modular Neck hip device, and its predecessor, the titanium Cremascoli Profemur

4    modular neck, was catastrophically failing by fracture, caused by micromotion and fretting

5    corrosion at the modular junction with the Profemur hip stems, causing serious injuries and the

6    need for emergency revision surgery. Plaintiff alleges Defendants concealed the true risks and
7    failure rates of the titanium Profemur® Modular Necks, and instead continued to market, defend
8
     and promote the Profemur® Hip devices.
9
                                   Wright Medical Group, Inc.
10
            16.     Defendant Wright Medical Group, Inc., is the parent corporation of Defendant
11
     Wright Medical Technology, Inc.
12
            17.     Wright Medical Group, Inc. filed a Form 10-K with the United States Securities
13
     and Exchange Commission [SEC] for the fiscal year ended December 31, 2001.
14
            18.     In Item 1 of Wright Medical Group, Inc.’s 2001 Form 10-K, a section titled
15
     “Business,” in the subsection titled “Overview,” it states:
16

17          Wright Medical Group, Inc. (the “Company”) is a global orthopaedic device
            company specializing in the design, manufacture and marketing of reconstructive
18          joint devices and bio-orthopaedic materials.

19   (Wright Medical Group, Inc. 10-K, Year 2001, pg. 2)

20           19.    In the next subsection of its 2001 Form 10-K, titled “History” Wright Medical
21
     Group, Inc., states:
22          The Company was incorporated on November 23, 1999 as a Delaware corporation
            (previously named Wright Acquisition Holdings, Inc.) and had no operations until
23
            an investment group led by Warburg, Pincus Equity Partners, L.P. (“Warburg”)
24          acquired majority ownership of the Company’s predecessor, Wright Medical
            Technology, Inc. (“Wright” or the “Predecessor Company”) in December 1999.
25
     (Wright Medical Group, Inc. 10-K, Year 2001, pg. 2)



                                                     -4-
                Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 5 of 72




1    20.       In the next paragraph of the “History” in its 2001 10-K, Wright Medical Group, Inc.
2
     states:
3
               Shortly thereafter, a new management team was put in place and on December 22,
4              1999, the Company acquired Cremascoli Ortho Group (“Cremascoli”), based in
               Toulon, France. This acquisition extended the Company’s product offerings,
5              enhanced the Company’s product development capabilities, and expanded the
               Company’s European presence. As a result of combining Cremascoli’s strength
6              in hip reconstruction with Wright’s historical expertise in knee construction and
               bio-orthopaedic materials, the Company now offers orthopaedic surgeons a broad
7              range of reconstructive joint devices and bio-orthopaedic materials in over 40
               countries.
8

9    (Wright Medical Group, Inc. 10-K, Year 2001, pg. 2)
10         21.    As a designer of the product at issue, Wright Medical Group, Inc., is subject to

11   the long arm jurisdiction of the state of Arizona.

12             22.    In a Complaint filed against both Wright Medical Technology, Inc. and Wright

13   Medical Group, Inc., in the U.S. District Court, District of Arizona it was alleged:

14             Defendants are subject to the Court’s personal jurisdiction because Defendants
               have caused events to occur in this state out of which Plaintiffs’ claims have
15             arisen, so that they have sufficient minimum contacts with Arizona, such that the
               exercise of in personam jurisdiction over Defendants would not offend traditional
16
               notions of fair play and substantial justice.
17
     Weikert v. Wright Medical Technology, Inc., and Wright Medical Group, Inc., Case 2:11-cv-
18
     02415, Document 1, ¶ 8.
19
            23.  In filing its Answer to that Complaint Wright Medical Group, Inc., conceded in
20
     personam jurisdiction.
21
               To the extent the allegations contained in this paragraph state conclusions of law,
22             no response is required. To the extent the allegations are factual in nature,
               Defendants do not challenge this Court’s jurisdiction.
23

24   Id., Document 14, Pg. 3. (Exh.12)
            24.    In the following paragraph of that Weikert Complaint it was alleged:
25




                                                      -5-
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 6 of 72




            Defendants are corporations, thus they are deemed to reside in any judicial district
1           in which they are subject to personal jurisdiction. 28 U.S.C. § 1391(c). As
            Defendants are subject to personal jurisdiction in Arizona, venue is proper in this
2
            Court. 28 U.S.C. § 1391(a)(1).
3
     Document 1, ¶ 9.
4
          25.      In filing its Answer to that paragraph of the Weikert Complaint Wright Medical
5
     Group, Inc., did not contest personal jurisdiction.
6
            To the extent the allegations contained in this paragraph state conclusions of law,
7           no response is required and the same are deemed denied. Further answering,
            Defendants do not contest venue.
8

9    Id., Document 14, Pg. 3.
            26.    In the Wright Medical Group, Inc., Form 10-Q for the quarterly period ended
10

11   March 31, 2014, it states that Wright Medical Technology, Inc. sold its “OrthoRecon operating

12   segment,” the manufacturer of its hip and knee products, and all of its assets, to a Cayman Island

13   corporation named Microport, for $285 million, paid in cash. (Id., Pg. 10)

14          27.     In the Wright Medical Group, Inc., Form 10-Q for the quarterly period ended

15   March 31, 2014, it states, “As a result of the transaction, we recognized approximately $24.3
16   million as the gain on disposal of the OrthoRecon business . . . .” (Id., Pg. 10)
17
            28.     In the Wright Medical Group, Inc., Form 10-Q for the quarterly period ended
18
     March 31, 2014, it does not state that the $285 million cash remained with its subsidiary, Wright
19
     Medical Technology, Inc.
20
            29.     In the Wright Medical Group, Inc., Form 10-Q for the quarterly period ended
21
     March 31, 2014, it states, “Certain liabilities associated with the OrthoRecon business, including
22
     product liability claims associated with hip and knee products sold prior to the closing, were not
23

24   assumed by MicroPort.” (Id., Pg. 11)

25




                                                     -6-
                Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 7 of 72




            30.     For Wright Medical Group, Inc. to have itself taken the $285 million in cash
1
     realized in the sale of the Wright Medical Technology, Inc. OrthoRecon operating segment, that
2

3    demonstrates a level of direct management and control over Wright Medical Technology, Inc.

4    such that Wright Medical Group, Inc. is subject to the long arm jurisdiction of the state of

5    Arizona.

6           31.     For Wright Medical Group, Inc. to have itself taken the $285 million in cash
7    realized in the sale of the Wright Medical Technology, Inc. OrthoRecon operating segment, and
8
     leave Wright Medical Technology, Inc. with insufficient assets to satisfy the claims of Plaintiff
9
     here is a fraud upon the citizens of the State of Arizona.
10
            32.     Plaintiff alleges that Defendants did not properly test the device for compliance
11
     with published industry standards, safety, efficacy, and durability.
12
                                       FACTUAL ALLEGATIONS
13
                          General Allegations as to Profemur Modular Necks
14
           33.      In approximately the year 1985 a European manufacturer of artificial hip devices,
15

16   known as Cremascoli Ortho Group (“Cremascoli”), developed the first prototype of what became

17   known as the titanium Profemur® Modular Necks.

18         34.      The first prototype of what became known as the titanium Profemur® Modular

19   Necks were patented with the European Patent Office by Cremascoli in 1986.
20         35.      What became known as the titanium Profemur® Modular Necks were first
21
     distributed in Europe by Cremascoli in 1986.
22
           36.      The name PROFEMUR® was originated by Cremascoli as a brand name for
23
     certain models or designs of its artificial hip devices.
24

25




                                                      -7-
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 8 of 72




           37.       Cermascoli Profemur® prosthetic hip devices are the subject of medical literature
1
     published in 1996. [See: The Modular Prosthesis for Hip Revision Surgery: Experience with the
2

3    Profemur Stem: Masse, Scagnelli, Trossarello, Buratti, Randelli, Basso, Dei Poli, Giaretta,

4    Leonardi, Massetti, Pugliese: Italian Journal of Orthopaedics and Traumatology-Suppl. 1, Vol

5    XXII. - Fasc. 2- GIUGNO 1996.]

6          38.       The above referenced 1996 medical literature is cited by Wright Medical in
7    various Wright Medical Profemur® Technical Monographs that it created and distributed. [e.g.,
8
     PROFEMUR™ TOTAL HIP SYSTEM, PERFORMANCE CHARACTERISTICS OF THE
9
     PROFEMUR™ TOTAL HIP SYSTEM, © 2002 Wright Medical Technology, Inc., MH688-102;
10
     and, PROFEMUR® R Revision Hip System, TECHNICAL MONOGRAPH, © 2010 Wright
11
     Medical Technology, MH688-102, Rev. 6.10, among others.]
12
           39.       By the end of the year 1998, the Cremascoli modular neck product line had been
13
     expanded to include “versions” of modular necks that did not exist in 1986.
14
           40.       Based on publicly available patent documents of Cremascoli, it appears that there
15

16   was a change in some aspects of the design of the titanium Profemur® modular necks before

17   these products were first distributed in the United States. [Hereinafter at times referred to as a

18   “re-design”.]

19         41.       In 1999 a “re-design” of the Profemur modular necks, the design, geometry, and
20   weight of the modular necks, compared to the necks that Cremascoli had manufactured
21
     beginning in 1985, and which Cremascoli had continued to manufacture and distribute until that
22
     design change. In December 1999, Wright Medical Group, Inc., the parent corporation of Wright
23
     Medical Technology, Inc., purchased Cremascoli Ortho, acquiring Cremascoli’s Profemur®
24
     artificial hip product line, related documents, and manufacturing facilities in Toulon France.
25




                                                    -8-
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 9 of 72




           42.      Upon information and belief, before the acquisition of Cremascoli by Wright
1
     Medical, a re-design of the Profemur® Modular Necks at the mid-body of the neck increased the
2

3    range of motion of the hip joint in an assembled artificial hip when used with compatible femoral

4    heads and acetabular components. [Hereinafter these re-designed Profemur® Modular Necks at

5    times are referred to as the “PHA0” modular necks.]

6          43.      “Version” is the term Wright Medical used for the different lengths and angles of
7    its Profemur® Modular Necks, identified by unique catalog numbers. For example, the Wright
8
     Medical Profemur® titanium varus/valgus 8° long neck, catalog # PHA0-1254, was one
9
     “version” of a Wright Medical Profemur® Modular Neck.
10
           44.      After the acquisition of Cremascoli, Wright Medical expanded the Profemur®
11
     product line to include additional designs and “versions” of Profemur® Modular Necks that did
12
     not exist prior to its acquisition of Cremascoli.
13
           45.      Sometime after the acquisition of Cremascoli, Wright Medical began to refer to
14
     some of its products as the “Profemur® Total Hip System.”
15

16         46.      Before Wright Medical made its first 510(k) application for a hip device that was

17   called a “Profemur”, the word or brand name “Profemur” was being used for the modular neck

18   devices that were originally designed by Cremascoli in 1985, and were being sold in Europe.

19         47.      On September 26, 2000, Wright Medical Technology, Inc. notified the United
20   States Food and Drug Administration [FDA] of its intent to market what it called the “PRO-
21
     FEMUR R Revision Hip System” by way of what is known as an Abbreviated 510(k) Premarket
22
     Notification. [See: FDA 510(k) K003016.]
23
           48.      Wright Medical’s Abbreviated 510(k) Premarket Notification for the PRO-
24
     FEMUR R Revision Hip System Device Description included, “twelve modular necks which are
25




                                                         -9-
                Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 10 of 72




     available in six versions and two lengths: Neutral, anteversion/retroversion 8° or 15°,
1
     varus/valgus 8°, or combination of anteverted/retroverted – varus/valgus (in both short and long
2

3    lengths).”

4          49.      In the 510(k) process the FDA reviews the submission and representations of

5    Wright Medical about the product and concluded that these Profemur devices were substantially

6    equivalent to other already legally marketed devices.
7          50.      In the Wright Medical 510(k) application for the Profemur R Revision Hip
8
     System, none of the other products that Wright Medical represented to be the substantial
9
     equivalents of its Profemur R Revision Hip System devices were a modular hip stem-neck
10
     combination that were both titanium and modular in the same neck-stem location as the Profemur
11
     devices.
12
           51.      In its 510(k) Premarket Notification applications to distribute its titanium
13
     Profemur modular necks in the United States, Wright Medical did not disclose to the FDA that
14
     there had been clinical failures in the form of fractures of the modular necks “designed by
15

16   Cremascoli in 1985.”

17         52.      The FDA did not test the safety or efficacy of the Profemur R Revision hip stem,

18   nor the titanium Profemur modular neck as a part of the 510(k) review process.

19         53.      On December 13, 2000, Wright Medical Technology, Inc. received clearance
20   from the FDA to market the PRO-FEMUR R Revision Hip System in the United States.
21
           54.      After Wright Medical filed its 510(k) Premarket Notification application to
22
     distribute its Profemur modular necks in the United States, Wright Medical had a duty to report
23
     to the FDA any instances it knew of, or received notice of, a clinical failure in the form of a
24
     fracture in a patient of a modular neck that it had distributed.
25




                                                     - 10 -
                Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 11 of 72




              55.   The FDA itself did not test in a laboratory the safety or efficacy of the Profemur®
1
     R Revision Hip System stem, nor the accompanying titanium Profemur® modular necks, as a
2

3    part of the Abbreviated 510(k) process.

4             56.   Sometime after December 13, 2000, Defendant Wright Medical Technology,

5    Inc., began to manufacture, label, market, promote, distribute, and sell in the United States the

6    Wright Medical Profemur® Total Hip System and its components.
7             57.   Sometime after December 13, 2000, Defendant Wright Medical Technology,
8
     Inc., began to manufacture, label, market, promote, distribute, and sell in the United States
9
     Wright Medical titanium Profemur® Modular Necks.
10
              58.   On March 11, 2002, Wright Medical Technology, Inc. filed an application with
11
     the United States Patent and Trademark Office to register the trademark “PROFEMUR” in the
12
     United States. [See: U.S. Trademark Registration Number: 76380670.]
13
              59.   The Wright Medical Profemur modular necks, marketed, distributed and sold in
14
     the United States after December 13, 2000, and before August 25, 2009, for use with various
15

16   Wright Medical hip stems, were manufactured in various models or styles, six of those were

17   identified by Wright Medical as “short” necks (i.e., Ref. #s PHA0-1202, PHA0-1212, PHA0-

18   1222, PHA0-1232, PHA0-1242, and PHA0-1252), and six were identified by Wright as “long”

19   necks (i.e., Ref. #s PHA0-1204, PHA0-1214, PHA0-1224, PHA0-1234, PHA0-1244, and PHA0-
20   1254).
21
              60.   Sometime after December 13, 2000, Wright Medical began to import,
22
     manufacture, label, market, promote, distribute, and sell in the United States the Wright Medical
23
     Profemur R Revision Hip System, including the titanium Profemur modular necks.
24

25




                                                   - 11 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 12 of 72




           61.      The Wright Medical Profemur modular necks that were distributed in the United
1
     States after December 13, 2000, and before August 25, 2009, were all made of a titanium-
2

3    aluminum-vanadium alloy known as Ti6A14V.

4          62.      After December 13, 2000 Wright Medical applied for and received FDA 510(k)

5    clearance for various other models or designs of Profemur Hip Stems.

6          63.      In April of 2002, Wright Medical applied for a 510(k) clearance to distribute in
7    the United States what it called the STEM Hip Replacement System, to be used with its titanium
8
     Profemur Modular Necks that had previously been cleared for distribution in the United States.
9
           64.      In the Wright Medical 510(k) application for the STEM Hip Replacement
10
     System, the only other artificial hip stem product that Wright Medical represented to be the
11
     substantial equivalents of the STEM Hip Replacement System that was modular at the neck-
12
     stem junction was its own Profemur R Hip Revision System.
13
           65.      At the time Wright Medical applied for a 510(k) clearance to distribute in the
14
     United States the STEM Hip Replacement System, the Profemur R Hip System had been
15

16   distributed in the United States for less than four months at the time.

17         66.      On July 2, 2002, the FDA granted Wright Medical’s application for a 510(k)

18   clearance to distribute in the United States the STEM Hip Replacement System with its titanium

19   Profemur Modular Necks.
20         67.      The FDA clearance that Wright Medical received for its STEM Hip Replacement
21
     System is known and identified as K021346.
22
           68.      Wright Medical subsequently renamed or rebranded the STEM Hip Replacement
23
     System as the Profemur Z hip stem.
24

25




                                                    - 12 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 13 of 72




             69.    Over time Wright Medical expanded the Profemur® prosthetic hip stem product
1
     line to include additional designs of Profemur® Stems, including hip stems branded with names
2

3    such as the Profemur® Z Hip Stem, Profemur® Plasma Z Hip Stem, Profemur® LX Hip Stem,

4    and the Profemur® TL Hip Stem, among others.

5            70.    The Profemur Z hip stem as cleared by the FDA for distribution in the United

6    States on July 2, 2002 was not a plasma coated hip stem.
7            71.    Wright Medical designed and manufactured a plasma coated Profemur Z hip
8
     stem, which it branded as the Profemur Z Plasma hip stem, and/or the Profemur Plasma Z hip
9
     stem.
10
             72.    Wright Medical has never received a 510(k) clearance from the FDA to distribute
11
     in the United States the Profemur Plasma Z hip stem for use with titanium Profemur Modular
12
     Necks.
13
             73.    After January 13, 2000, Defendant Wright Medical began to describe its
14
     Profemur® hip devices to its distributors, sales representatives, and surgeons, in printed
15

16   brochures that it created, copywrote, and distributed, known as “Technical Monographs.”

17           74.    After January 13, 2000, Defendant Wright Medical began to describe its

18   Profemur® hip devices to its distributors, sales representatives, and surgeons, on and through

19   internet website pages that it created, copywrote, and controlled.
20           75.    After January 13, 2000, Defendant Wright Medical began to market its Profemur®
21
     hip devices to the general public, on and through internet website pages that it created,
22
     copywrote, and controlled.
23
             76.    In Technical Monographs material created, copywritten, and distributed by
24
     Wright Medical beginning in approximately the year 2002, and continuing into the year 2005,
25




                                                    - 13 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 14 of 72




     Wright Medical made the following representations, statements, and claims about its Profemur®
1
     modular necks:
2

3             The modular neck used with the Profemur® Hip has been employed by Wright
              Cremascoli for over 15 years. The necks were designed in 1985 and have been
4             successfully implanted in over 50,000 patients requiring both primary and revision
              hip procedures. The necks are used in other Wright Cremascoli hip systems besides
5             the Profemur® Hip. None of the necks has experienced a clinical failure since their
              inception.
6
              [e.g., Wright Medical Technical Monograph MH688-102 © 2002, and © 2004.]
7
              77.    The modular necks which Wright Medical represented in literature distributed in
8

9    the United States at its first marketing of these devices as having been “designed by Cremascoli

10   in 1985,” and “successfully implanted in over 50,000 patients,” were the original modular neck

11   design of Cremascoli that existed prior to the 1999 re-design.

12            78.    The modular necks which Wright Medical represented in literature distributed in

13   the United States at its first marketing of these devices as having been “designed by Cremascoli
14   in 1985,” and represented that “none of the necks has experienced a clinical failure since their
15
     inception,” were the original modular neck design that existed prior to the 1999 re-design.
16
              79.    Prior to the year 2002, Cremascoli received notice of clinical failures [i.e., failures
17
     in patients] in the form of fractures of its modular necks that had been “designed by Cremascoli
18
     in 1985.”
19
              80.    Prior to the year 2002 Wright Cremascoli Ortho received notice of clinical
20
     failures in the form of fractures of the modular necks that had been “designed by Cremascoli in
21

22   1985.”

23            81.    Prior to the year 2002 Wright Medical received notice of clinical failures in the

24   form of fractures of its modular necks that had been “designed by Cremascoli in 1985.”

25




                                                      - 14 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 15 of 72




              82.    In the years 2003 and 2004, Wright Cremascoli Ortho received notice of clinical
1
     failures in the form of fractures of the modular necks that had been “designed by Cremascoli in
2

3    1985.”

4             83.    In the years 2003 and 2004, Wright Medical received notice of clinical failures in

5    the form of fractures of the modular necks that had been “designed by Cremascoli in 1985.”

6             84.    Wright Medical knew that the above quoted statement by Wright Medical that,
7    “None of the necks has experienced a clinical failure since their inception,” was false when first
8
     made.
9
              85.    Prior to December 1, 2008, Wright Medical never corrected or recanted the above
10
     quoted statement by Wright Medical, “None of the necks has experienced a clinical failure since
11
     their inception.”
12
              86.    In various Technical Monographs created, copywritten, and distributed by Wright
13
     Medical beginning in approximately the year 2002, and continuing into the year 2005, Wright
14
     Medical made the following representations, statements, and claims about its Profemur® modular
15

16   necks:

17            The modular neck system, designed by Cremascoli in 1985 (U.S. Patent #
              4,957,510), has now been successfully implanted in over 50,000 patients requiring
18            both primary and revision hip arthroplasty. Extensive laboratory tests have proven
              that the coupling between the modular neck and femoral implant guarantees:
19
                     •      Structural reliability
20
                     •      Absence of significant micromovement
21                   •      Absence of fretting corrosion

22   [e.g., Wright Medical Technical Monograph MH688-102 © 2002, and © 2004.]

23            87.    The above quoted statement by Wright Medical that it, “guaranteed . . . absence

24   of fretting corrosion,” with its Profemur® modular necks was false at the time it was first made.
25




                                                    - 15 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 16 of 72




            88.     Wright Medical has never corrected or recanted the above quoted statement that
1
     it, “guaranteed . . . absence of fretting corrosion,” with its Profemur® modular necks.
2

3           89.     In various marketing and informational material published and distributed by

4    Wright Medical, and available to Wright Medical’s sales representatives and distributors,

5    surgeons, patients and the general public, Wright Medical made representations, statements, and

6    claims about its Conserve® and Profemur® hip product lines that these products were intended
7    for patients who wanted to return to an “active lifestyle.”
8
            90.     In marketing and informational material published and distributed by Wright
9
     Medical, and available to Wright Medical’s sales representatives and distributors, surgeons,
10
     patients and the general public, Wright Medical made representations, statements, and claims
11
     about its Conserve® and Profemur® hip product lines that these products were intended for
12
     patients who wanted to return to and engage in various sporting, athletic, and lifestyle activities,
13
     such as golf, tennis, running, dirt bike racing, wrestling, active military duty, karate, skydiving
14
     and heavy labor.
15

16          91.     In marketing and informational material published and distributed by Wright

17   Medical, and available to Wright Medical’s sales representatives and distributors, surgeons,

18   patients and the general public, Wright Medical made representations, statements, and claims

19   about its Conserve® and Profemur® hip product lines that these products had been implanted in
20   patients who had returned to or engaged in various sporting, athletic, and lifestyle activities, such
21
     as golf, tennis, running, dirt bike racing, wrestling, active military duty, karate, skydiving and
22
     heavy labor.
23
            92.     Patient Testimonials, also at times called “Patient Stories,” that have appeared on
24
     the Wright Medical website, and were available to Wright Medical sales representatives,
25




                                                     - 16 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 17 of 72




     distributors, physicians, patients, and the public in and after the year 2005, and/or that appeared
1
     in printed materials published by Wright Medical from 2005 into the year 2012, represented
2

3    patients who received Wright Medical artificial hips have already returned or are about to return

4    to such activities as running, jogging, snow skiing, water skiing, marathon running, tennis,

5    racquetball, golf, horseback riding, work that involves lifting and moving of heavy objects,

6    active military duty in Iraq, karate, competitive wrestling, skydiving, and competitive motocross
7    racing, among other activities.
8
             93.     Some of the Patient Testimonials [a/k/a Patient Stories] that have from time to
9
     time appeared on the Wright Medical Website, and in printed materials published by Wright
10
     Medical from 2005 into the year 2012, have been from men weighing more than 250 lbs. who
11
     had received a titanium Profemur modular neck.
12
             94.     In various marketing and informational material published and distributed by
13
     Wright Medical, and available to Wright Medical’s sales representatives and distributors,
14
     surgeons, patients and the general public, Wright Medical made representations, statements, and
15

16   claims about its Conserve® and Profemur® hip product lines that these products were expected

17   to last 10 to 15 years.

18           95.     In marketing its Conserve® and Profemur® hip product lines to surgeons, one or

19   more Wright Medical sales representatives made representations to one or more surgeons,
20   including Plaintiff’s surgeon, Theodore Firestone, M.D., that Wright Medical Conserve® and
21
     Profemur® hip products were expected to last at least 20 years.
22
             96.     In publications copywritten in the year 2002, that Wright Medical distributed for
23
     its marketing of its Profemur hip devices, it stated its Profemur modular necks as having been
24
     “designed by Cremascoli in 1985,” and “successfully implanted in over 50,000 patients,” a time
25




                                                    - 17 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 18 of 72




     frame and number of implants that included the original modular neck design that existed prior
1
     to the 1999 re-designed [PHA0] modular necks.
2

3             97.    Prior to the year 2000, Cremascoli had received notice of clinical failures in the

4    form of fractures of its modular necks that had been “designed by Cremascoli in 1985.”

5             98.    Prior to the year 2000, Wright Medical had received notice of clinical failures in

6    the form of fractures in Europe of the modular necks that had been “designed by Cremascoli in
7    1985.”
8
              99.    Once Wright Medical filed a 510(k) Premarket Notification application to
9
     distribute its Profemur® modular necks in the United States, Wright Medical had a duty to report
10
     to the FDA any, each, and all events it received notice of where it was claimed that there had
11
     been a fracture in a patient of a Profemur® modular neck.
12
              100.   Once Wright Medical received clearance to distribute titanium Profemur®
13
     modular necks in the United States as a result of its 510(k) Premarket Notification application,
14
     Wright Medical had a duty to report to the FDA any, each, and all events it received notice of
15

16   where it was claimed that there had been a fracture in a patient of a Profemur® modular neck.

17            101.   Prior to January of 2005, Wright Medical knew of or received notice of fractures

18   in patients of Profemur® modular necks that had been “designed by Cremascoli in 1985”.

19            102.   Prior to April 19, 2005, Wright Medical did not report to the FDA any of the
20   events it received notice of that a Profemur® modular neck had fractured in a patient.
21
              103.   On or about April 19, 2005, Wright Medical first reported to the FDA that it had
22
     received notice that a Profemur® modular neck implanted in a patient had fractured.
23
              104.   After receiving notice of a 2005 Profemur® modular neck fracture, Wright
24
     Medical received notice of additional Profemur® modular neck fractures in patients.
25




                                                    - 18 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 19 of 72




            105.    After receiving notice of the January 2005 Profemur modular neck fracture in
1
     Europe, Wright Medical received notice of additional Profemur modular neck clinical failures
2

3    in Europe, Canada, and the United States, where the modular neck implanted in a patient had

4    fractured at its oblong taper, where the oblong taper seats in the pocket of the stem.

5           106.    The number of reported titanium Profemur® modular neck fractures have

6    continued to increase each year since fractures were first reported.
7           107.    Through March 31, 2018, there have been 768 Profemur modular neck fractures.
8
     [11/06/2018 Transcript, pg. 13, U.S.D.C., Colorado, Applekamp v. Wright Medical, Case No.
9
     17-cv-01601.] Since that date additional Profemur modular neck fractures have occurred.
10
            108.    Prior to December 1, 2008, Wright Medical did not inform all orthopedic
11
     surgeons in the United States known by it to have implanted its titanium Profemur® modular
12
     necks of the reports it had received of titanium modular necks fracturing.
13
            109.    Prior to December 1, 2008, Wright Medical did not inform Plaintiff’s orthopedic
14
     surgeon, Theodore Firestone, M.D., that it had received notice of titanium modular necks
15

16   fracturing.

17          110.    On December 1, 2008, a “Safety Alert” was sent by Wright Medical to certain

18   “medical professionals,” which stated, in part, “[W]e have received reports of 35 modular neck

19   failures as of November 21, 2008. Initial investigations have revealed several commonalities in
20   these failures: heavyweight males, long modular necks and patient activities such as heavy lifting
21
     and impact sports.”
22
            111.    At the time Wright sent its December 1, 2008 Safety Alert, Wright Medical in
23
     fact was aware of more than 35 titanium modular neck failures (by fracture of a Profemur®
24

25




                                                    - 19 -
                 Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 20 of 72




     modular neck) as of November 21, 2008, if all of the modular neck fractures back to the year
1
     1985 that had been reported to Cremascoli and to Wright Medical were included in the total.
2

3               112.   In the FDA Guidance Documents for Femoral Stem Prostheses DRAFT, dated

4    August 1, 1995, available to industry at the time Wright Medical submitted its Abbreviated

5    510(k) clearance application for the Pro-Femur R Revision Hip System, the section titled

6    “Contraindicated Weight Limit(s)”, stated, in part, “labeling by contraindication as not for use
7    in patients above a certain weight.”
8
                113.   In Wright Medical’s Instructions for Use [hereinafter “IFU”] that accompanied
9
     the Profemur® hip devices distributed in the United States from the date of their introduction into
10
     the United States, through June of 2009, Wright stated the use of these devices to be
11
     contraindicated in “obese” patients, “[W]here obesity is defined as three times normal body
12
     weight.”
13
                114.   Prior to August 2010, Wright Medical did not, in its IFUs for the Profemur ® hip
14
     devices include a warning, precaution or other advisory as to the use of any of its Profemur®
15

16   modular necks in people who weighed more than a specifically stated patient body weight.

17              115.   In its IFUs for the Profemur® hip devices Wright Medical has never included a

18   warning, precaution or other advisory as to the use of any of its Profemur® modular necks in

19   people who had a body mass index [BMI] at or above a certain number.
20              116.   Wright Medical has never stated in its IFUs for the Profemur® hip devices that
21
     the use of any of its Profemur® modular necks was contraindicated in heavyweight males.
22
                117.   Wright Medical has never stated in its IFUs for the Profemur® devices that the
23
     use of any of its Profemur® modular necks was contraindicated in patients who engaged in heavy
24
     lifting.
25




                                                     - 20 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 21 of 72




            118.    Wright Medical has never stated in its IFUs for the Profemur® devices distributed
1
     in the United States that the use of any of its modular necks was contraindicated in patients who
2

3    engaged in impact sports.

4           119.    The IFU for Wright Medical Profemur® devices distributed in the United States

5    was the same IFU document used for some other Wright Medical hip stem devices that did not

6    use Profemur® Modular necks and were not modular in the region of the artificial femoral neck.
7           120.    At no time did Wright Medical state in its IFUs that the rate of failure by fracture
8
     of the implant was higher for its Profemur® modular neck hip devices, compared to the rate of
9
     failure by fracture for other Wright Medical stem hip devices that did not use modular necks, but
10
     were subject to the same IFU document.
11
            121.    Even though some Wright Medical IFUs for the Profemur® devices in use prior
12
     to August 2010 contained a section titled, “Conditions presenting increased risk of failure
13
     include. . . ,” that section of the IFU did not state that patients who weigh more than a certain
14
     patient body weight, or have a BMI at or above a certain number, or engage in a high level of
15

16   physical activity, or engage in heavy lifting, or engage in impact sports, would be at an increased

17   risk of failure (by fracture) of the modular neck component, when compared to the risk of failure

18   for other Wright Medical hip stem devices using that same IFU document but that did not use

19   modular necks.
20          122.    Even though some Wright IFUs for the Profemur® devices in use prior to August
21
     2010 contained a section titled “Warning,” and a subsection within titled “Modular Necks,”
22
     Wright Medical did not state therein that patients weighing more than a certain patient body
23
     weight, or with a BMI at or above a certain number, or who engage in a high level of physical
24
     activity, or engage in heavy lifting, or engage in impact sports, would be at an increased risk of
25




                                                    - 21 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 22 of 72




     failure (by fracture) of the modular neck component when compared to the risk of failure (by
1
     fracture) for other Wright Medical hip stem devices using that same IFU document but that did
2

3    not use modular necks.

4             123.   Even though some Wright IFUs for the Profemur® hip devices in use prior to

5    August 2010 contained a section titled “General Product Information,” that stated, “An

6    overweight or obese patient can produce high loads on the prostheses, which can lead to failure
7    of the prosthesis,” and, “If the patient is involved in an occupation or activity which includes
8
     substantial walking, running, lifting, or muscle strain, the resultant forces can cause failure of
9
     the fixation of the device, or both,” Wright Medical did not state that patients involved in an
10
     occupation or activity that included those activities created any higher risk of failure (by fracture)
11
     of the modular neck component when compared to the risk of failure (by fracture) for other
12
     Wright Medical hip stem devices using that same IFU document but that did not use modular
13
     necks.
14
              124.   Prior to August 2010 Wright Medical did not change the language in its IFUs for
15

16   its Profemur® devices to address the issue of any specific patient body weight or activity levels

17   related to the potential for a modular neck fracture.

18            125.   Between the dates of December 13, 2000 and August 25, 2009 all of the

19   Profemur® modular necks distributed by Wright Medical were made of a titanium alloy,
20   generally known as Ti6Al4V.
21
              126.   After Profemur® Modular Necks began to be implanted, Cremascoli and Wright
22
     Medical began to receive reports of its titanium Profemur® modular necks having fractured at
23
     the oblong taper (distal end) where it is seated in the “pocket” of the stem.
24

25




                                                      - 22 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 23 of 72




            127.    Prior to July 30, 2010, Wright Medical came to the conclusion that, “Higher
1

2    than normal rates of early failure of the long offset PROFEMUR® Titanium Modular Necks

3    have been observed for heavyweight (>230 lbs.) patients.”

4           128.    Prior to January 2007 Wright Medical was aware of clinical catastrophic
5    failures (i.e. fractures), of Wright Medical and Cremascoli titanium Profemur Modular
6
     Necks, that subsequent laboratory inspection and investigation determined the necks had
7
     experienced micromotion and fretting corrosion, contributing to the fractures.
8
            129.    Wright Medical titanium Profemur® Modular Necks fracture at the neck-stem
9
     junction because they are:
10
            a.      inadequately designed for the patient population for which they were
11

12                  marketed;

13          b.      not designed to withstand the stress and loads that they would reasonably

14                  be expected to be subjected to after implantation;

15          c.      not designed to meet the performance requirements of published applicable
16                  industry standards; and,
17
            d.      not designed with the performance characteristics that had been represented
18
                    to surgeons by Wright Medical, and its sales force.
19
            130.    As the number of reported Wright Medical titanium Profemur® modular neck
20
     fractures continued to increase, surgeons who had been implanting these devices began to
21
     question the safety of these devices.
22
            131.    After Wright Medical sent the December 1, 2008, “Safety Alert” informing
23

24   surgeons of Profemur modular neck fractures, some surgeons who had been implanting these

25   devices stopped using the Wright Medical titanium modular necks.




                                                   - 23 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 24 of 72




            132.    After Wright Medical sent the December 1, 2008, “Safety Alert” informing
1
     surgeons of Profemur modular neck fractures, sales of its Profemur® hip devices the United
2

3    States began to decline.

4           133.    As the number of reported Wright Medical titanium Profemur® modular neck

5    fractures continued to increase, Wright Medical did not acknowledge to surgeons or to the FDA

6    that titanium Profemur® modular neck fractures were a result of a defective design.
7           134.    As the number of reported Wright Medical titanium Profemur® modular neck
8
     fractures continued to increase, Wright Medical did not acknowledge to surgeons or to the FDA
9
     that titanium Profemur® modular neck fractures that were occurring were a result of an
10
     inadequate design for the intended patient population in which they had been marketed to
11
     surgeons as appropriate for.
12
            135.    As the number of reported Wright Medical titanium Profemur® modular neck
13
     fractures continued to increase, Wright Medical engaged in a campaign of concealment,
14
     misinformation, deceit, and fraud, misrepresenting to surgeons the facts and truth as to the
15

16   numbers, rates, and reasons for its Profemur® modular neck fractures.

17          136.    As the number of reported Wright Medical titanium Profemur® modular neck

18   fractures continued to increase, Wright Medical did not inform all surgeons using these products

19   the fracture rates or fracture numbers associated with each of the various versions of its Profemur
20   modular necks.
21
            137.    As the number of reported Wright Medical titanium Profemur® modular neck
22
     fractures continued to increase, Wright Medical did not inform Plaintiff’s surgeon which
23
     versions of is Profemur modular necks had the highest numbers of fractures, and the highest rate
24
     of fractures, of these modular necks.
25




                                                    - 24 -
                 Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 25 of 72




                      PLAINTIFF ROBERT W. BONACCI’S PROFEMUR HIP
1
              138.   Plaintiff Robert W. Bonacci brings this product liability personal injury action as
2

3    a recipient of a defective medical device, i.e., a modular prosthetic hip, designed, manufactured,

4    and distributed by Defendants.

5             139.   Defendants, directly or through its and their subsidiaries or affiliates, designed,

6    imported, manufactured, distributed, labeled and sold the medical device at issue, the Wright
7    Medical Profemur® hip.
8
              140.   On January 25, 2007, Plaintiff Robert W. Bonacci, had a Wright Medical artificial
9
     hip implanted in the right side of his body in a procedure known as a Total Hip Arthroplasty
10
     (THA).
11
              141.   The surgeon who implanted Plaintiff’s Wright Medical artificial hip was
12
     Theodore P. Firestone, M.D.
13
              142.   Plaintiff’s January 25, 2007 hip implant surgery was performed at Scottsdale Shae
14
     Hospital, in Scottsdale, Arizona.
15

16            143.   Theodore Firestone, M.D., did not violate any generally accepted standards of

17   care in the field of orthopedic surgery in his care and treatment of Plaintiff in any of the following

18   respects:

19            a.     in the care or treatment that he provided to Plaintiff Robert W. Bonacci prior
20                   to beginning Mr. Bonacci’s hip implant surgery;
21
              b.     in the information that he did or did not provide Plaintiff Robert W. Bonacci
22
                     prior to beginning Mr. Bonacci’s hip implant surgery;
23
              c.     in the selection of the Wight Medical Profemur® hip system, or any of its
24
                     components, that were implanted in Plaintiff Robert W. Bonacci;
25




                                                      - 25 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 26 of 72




            d.      in the hip implant surgery he performed on Robert W. Bonacci;
1
            e.      in the care or treatment that he provided to Plaintiff Robert W. Bonacci,
2

3                   subsequent to Mr. Bonacci’s hip implant surgery; and,

4           f.      in the information that he did or did not provide Plaintiff Robert W. Bonacci

5                   subsequent to Mr. Bonacci’s hip implant surgery.

6          144.     At the time of the implantation of Plaintiff’s Wright Medical artificial hip, Wright
7    Medical was on notice of prior fractures of its titanium Profemur modular necks.
8
           145.     At the time of the implantation of Plaintiff’s Wright Medical artificial hip, Wright
9
     Medical did not inform Plaintiff’s surgeon that it had knowledge of prior fractures of its titanium
10
     Profemur modular necks.
11
           146.     Based upon the patient population that Wright Medical intended its artificial hip
12
     systems to be implanted in, at the time of implantation with his Wright Medical hip, Plaintiff
13
     Robert W. Bonacci was an appropriate patient to be implanted with the Wright Medical hip
14
     products he received.
15

16         147.     Based upon the patient population that Defendant Wright Medical intended its

17   artificial hip systems to be implanted in, at the time of implantation with his Wright Medical hip,

18   Plaintiff Robert W. Bonacci was an appropriate patient to be implanted with the hip system he

19   received.
20         148.     Plaintiff’s surgeon, Theodore Firestone, M.D., recommended the Wright Medical
21
     hip system to Plaintiff Robert W. Bonacci and indicated that the Wright Medical hip systems
22
     implant was the most appropriate implant for active people.
23

24

25




                                                    - 26 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 27 of 72




           149.     Plaintiff Robert W. Bonacci reasonably relied upon the statements of Theodore
1
     Firestone, M.D., in deciding to proceed with hip replacement surgery and have Wright Medical
2

3    hip systems implanted in his right hip.

4          150.     At no time before Plaintiff’s hip implantation surgery did Wright Medical, or any

5    sales representative of Wright Medical, suggest to Plaintiff’s surgeon, Dr. Firestone, that a man

6    weighing less than 250 lbs. was a person who was inappropriate for implantation with the Wright
7    Medical Profemur® hip system.
8
           151.     At no time before or during Plaintiff’s hip implantation surgery did Wright
9
     Medical disclose to Plaintiff’s surgeon, Dr. Firestone, that the Wright Medical Profemur® Plasma
10
     Z hip stem had not received FDA 510(k) clearance.
11
           152.     At no time before or during Plaintiff’s hip implantation surgery did Wright
12
     Medical disclose to Plaintiff’s surgeon, Dr. Firestone that the Wright Medical Profemur® Plasma
13
     Z hip stem had a significantly higher risk of future fracture of the titanium Profemur® modular
14
     neck than other models of Wright Medical Profemur® hip stems.
15

16         153.     Before or during the course of the surgery a Wright Medical sales representative

17   delivered to Plaintiff’s orthopedic surgeon, Dr. Firestone, the specific Wright Medical

18   Conserve® and Profemur® hip components that were implanted in Plaintiff.

19         154.     Before or during or after the surgery the Wright Medical sales representative
20   obtained certain information about Plaintiff, his surgeries, and the devices implanted in Plaintiff,
21
     including but not limited to:
22
            a.      the date of the surgery;
23
            b.      the identity of the hospital where the implantation surgery was performed;
24
            c.      the identity of the implanting surgeon;
25




                                                     - 27 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 28 of 72




            d.      copies of the manufacturer’s labels that accompanied and identified the
1
                    devices implanted in the patient;
2

3           e.      unique identifying information about each of the devices implanted in the

4                   patient such as Lot and Reference numbers;

5           f.      the name of the patient; and,

6           g.      the date of birth of Plaintiff.
7           155.    Plaintiff’s surgeon, Theodore Firestone, M.D., recommended the Wright Medical
8
     hip system to Plaintiff Robert W. Bonacci and indicated that the Wright Medical hip system
9
     implant was an appropriate implant for him.
10
            156.    Plaintiff Robert W. Bonacci reasonably relied upon the statements of Theodore
11
     Firestone, M.D., in deciding to proceed with hip replacement surgery and have Wright Medical
12
     hip systems implanted in him.
13
            157.    “Patient Testimonials” and “Patient Stories” published by Wright Medical on
14
     Wright Medical’s internet website prior to and up to November of 2009, promoting Wright
15

16   Medical’s hips, demonstrate the patient population, and activity levels, that Wright Medical

17   intended for its Profemur hips.

18          158.    The paid endorsements of professional tennis player Jimmy Connors, published

19   by Wright Medical on a website it created and maintained, www.Jimmysnewhip.com, and other
20   digital and printed materials promoting Wright Medical hips by Jimmy Connors, demonstrate
21
     the patient population, and activity levels, that Wright Medical intended for its Profemur hips.
22
            159.    Plaintiff’s surgeon, Theodore Firestone, M.D., relied upon the representations of
23
     Wright Medical contained in the above referenced Technical Monographs [e.g., Wright Medical
24
     Technical Monograph MH688-102 © 2002, and © 2004], quoted above, or substantial
25




                                                      - 28 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 29 of 72




     statements contained similar publications, as well as substantially similar statements that were
1
     made to him by Wright Medical employees and officers, including, but not limited to, Patrick
2

3    Fisher and the company President and CEO, Gary Henley, in deciding to use the Wright Medical

4    Profemur Hip System in Plaintiff.

5           160.    In his total hip replacement surgery on January 25, 2007 Plaintiff Robert W.

6    Bonacci had implanted in his right hip the following specific Wright Medical devices and
7    components:
8
            Profemur® Plasma Z Stem
9           Ref: PHA0-0270
            Lot: 096370942
10          Size: 6

11          Profemur® Neck
            Ref: PHA0-1204
12          Lot: 106384680
            Long Neutral
13          Material: TI6Al4V
14          Conserve® Plus Shell
            Ref: 38HA-5258
15
            Lot:
16          Shell Size: 52 mm ID, 58mm O.D.

17          Conserve® Total A-Class Head
            Ref: 38AM-5200
18          Lot: 368883
            Size: 52mm OD
19
            161.    At the time of the implantation of Plaintiff’s Wright Medical artificial hip, Wright
20
     Medical was on notice of fractures of its titanium Profemur modular necks that had been
21

22   designed in 1985 and employed by Wright Cremascoli for over 15 years.

23          162.    At no time prior to this surgery was Dr. Firestone told that the Wright Medical

24   Profemur® Z Plasma Stem that was delivered to him for implantation had not been cleared by

25   the FDA for use with a Wright Cremascoli Ortho titanium Profemur® Modular Neck.




                                                    - 29 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 30 of 72




            163.    Based upon the patient population that Defendants Wright Medical intended its
1
     Profemur Hip Systems to be implanted in, and when Plaintiff Robert W. Bonacci had the devices
2

3    implanted in him, he was an appropriate patient to be implanted with these Wright Medical

4    products.

5           164.    Subsequent to the date of implantation of his Wright Medical artificial hip,

6    Plaintiff Robert W. Bonacci used his Wright Medical artificial hip in a normal and expected
7    manner.
8
            165.    Subsequent to the date of implantation of his Wright Medical artificial hip,
9
     Plaintiff Robert W. Bonacci used his Wright Medical artificial hip in a manner consistent with
10
     many of the representations made in “Patient Testimonials” and “Patient Stories” that appeared
11
     in the Wright Medical web site.
12
            166.    On April 6, 2015, the titanium Profemur modular neck component of Plaintiff
13
     Robert W. Bonacci’s Profemur right hip suddenly and catastrophically structurally failed,
14
     breaking into two pieces at the oblong taper or distal end of the device, where it seated in the
15

16   pocket of the Profemur Plasma Z stem.

17          167.    At the time of this catastrophic failure, Plaintiff Robert W. Bonacci was

18   performing a normal and expected activity of his daily living.

19          168.    The structural failure of the titanium Profemur modular neck component of
20   Plaintiff’s artificial hip was the result of a fatigue failure of the titanium, caused over time by
21
     cyclic loading of the device, until more than 90% of the distal end oblong taper had fractured
22
     through its cross section, and the remaining connected metal then suffered a tensile failure,
23
     resulting in a complete fracture of the modular neck.
24

25




                                                    - 30 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 31 of 72




             169.     Because of the fracture of Plaintiff Robert W. Bonacci’s fractured Profemur
1
     Modular neck it was necessary for him to have emergency surgery performed to remove the
2

3    failed device.

4            170.     On April 9, 2015, Robert J. Tait, M.D., performed upon Plaintiff Robert W.

5    Bonacci’s right hip a procedure called a “revision” hip surgery at St. Rose Dominican Hospital,

6    in Henderson, Nevada.
7            171.     Dr. Tait’s revision surgery included an extended trochanteric osteotomy, for the
8
     removal of the otherwise well fixed Profemur Plasma Z Stem with the imbedded remnant of the
9
     fractured titanium Profemur Modular Neck.
10
             172.     Due to the fact that the entire Wright Medical Profemur stem construct was being
11
     removed, supported by concerns in the orthopedic surgery community related to metal-on-metal
12
     bearing surfaces in artificial hips, Dr. Tait made the decision to remove all of the Wright Medical
13
     devices from Plaintiff Robert W. Bonacci’s right hip.
14
             173.     Artificial hip devices manufactured by Biomet were implanted in Dr. Tait’s
15

16   revision of Plaintiff’s right total hip arthroplasty.

17           174.     With the exception of the fact that the titanium modular neck had fractured, at the

18   time of its catastrophic failure on April 6, 2015, Plaintiff’s Profemur hip, including the Profemur

19   modular neck and Profemur stem, were in substantially the same condition in all relevant
20   respects as when they left Wright Medical’s control.
21
             175.     With the exception of the fact that the titanium modular neck of Plaintiff’s
22
     artificial hip had fractured, at the time of its catastrophic failure on April 6, 2015, Plaintiff’s
23
     Profemur hip otherwise was not in need of hip revision surgery.
24

25




                                                      - 31 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 32 of 72




             176.    With the exception of the fact that the titanium modular neck of Plaintiff’s
1
     artificial hip had fractured, at the time of its catastrophic failure on April 6, 2015, Plaintiff’s
2

3    Profemur hip stem system implanted in January, 2007, was reasonably expected to have lasted

4    for the remainder of his life without suffering a fracture of the Profemur hip system.

5                            ALLEGATIONS OF DEFECTIVE PRODUCT

6            177.    The titanium Profemur modular neck is designed in a way that after implantation
7    in a patient it is subject to micromotion and fretting corrosion at a point of high loading and
8
     stress, thereby increasing the potential for structural failure due to fatigue failure and fracture of
9
     the oblong taper at the distal end of the modular neck at or near the neck-stem junction.
10
             178.    The titanium Profemur modular neck is manufactured in a way that after
11
     implantation in a patient it is subject to micromotion and fretting corrosion at a point of high
12
     loading and stress, thereby increasing the potential for structural failure due to fatigue failure
13
     and fracture of the oblong taper at the distal end of the modular neck, at or near the neck-stem
14
     junction.
15

16           179.    The titanium Profemur modular neck is designed in a way that after implantation

17   in a patient it is subject to structural failure due to fatigue failure and fracture of the oblong taper

18   at the distal end of the modular neck at or near the neck-stem junction as a result of being

19   subjected to the normal and expected activities of daily living.
20           180.    The Profemur Hip System in general, and the titanium Profemur modular neck
21
     implanted in Plaintiff Robert W. Bonacci, was not merchantable, and was defective and
22
     unreasonably dangerous for its intended and/or reasonably foreseeable uses in that:
23
             A.      It was and is defective and unreasonably dangerous under Arizona product
24
                     liability law as a result of one or more of a combination of the following:
25




                                                       - 32 -
     Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 33 of 72




1        (1)   the Profemur Hip System was designed in such a way that the

2              point of highest stress on the modular neck is at the neck-stem

3              junction;

4        (2)   the Profemur Hip System was designed in such a way that the

5              modular neck was subject to micromotion and fretting

6              corrosion at its point of highest stress, thereby increasing the

7              potential for failure by fatigue fracture;

8        (3)   the surface of the section of the neck that was inserted into the

9              femoral stem was designed in such a manner as to increase the

10             potential for fretting and corrosion and failure;

11       (4)   the portion of the neck that was inserted in the femoral stem

12             was in a narrow, confined space, thereby increasing the

13             potential for fretting, corrosion and failure;

14       (5)   the components were designed in such a way as to make the

15             modular neck component more susceptible to fretting and

16             corrosion than other existing alternative products, thereby

17             increasing the potential for failure;

18       (6)   the components were designed in such a way as to make the

19             modular neck component more susceptible to fatigue failure

20             and fractures than other existing alternative products;

21       (7)   the risk of neck fracture outweighed the utility of the device,

22             considering other technically feasible alternatives, and other

23             already existing alternative products;

24

25




                                        - 33 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 34 of 72




1                   (8)     a reasonably prudent manufacturer or seller, given knowledge

2                           of the product’s condition, would not have marketed or sold the

3                           product; and,

4                   (9)     there may be other conditions or defects yet to be determined.

5           B.      It was defective and unreasonably dangerous in that it failed to perform as

6                   safely as an ordinary consumer would expect when the product is used in a

7                   reasonable, foreseeable manner and thereby unreasonable dangerous to an

8                   extent beyond which would be contemplated by the ordinary consumer

9                   with ordinary knowledge common to the community as to its

10                  characteristics, in that:

11                  (1)     the ordinary consumer would not contemplate that the ordinary

12                          activities of daily living would result in the catastrophic

13                          structural failure of the titanium modular neck;

14                  (2)     the ordinary consumer would not contemplate that the titanium

15                          modular neck would catastrophically structurally fail as a result

16                          of being used in the manner and for activity levels that Wright

17                          Medical intended; and,

18                  (3)     the ordinary consumer would not contemplate that the titanium

19                          modular neck would catastrophically structurally fail as a result

20                          of being used in the manner and for activity levels that Wright

21                          Medical posted on its website as “Patient Testimonials” and

22                          “Patient Stories”.
            181.    The titanium Profemur modular neck is not designed to withstand the normal
23
     activities of daily living after implantation without catastrophic structural failure of the titanium
24

25   modular neck from a fatigue fracture during the expected useful life of that component.




                                                     - 34 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 35 of 72




            182.    The titanium Profemur modular neck is not designed to withstand the normal
1
     activities of daily living after implantation in “heavyweight” patients, as Wright Medical defined
2

3    and used that term, without catastrophic structural failure of the titanium modular neck from a

4    fatigue fracture during the expected useful life of that component.

5           183.    The titanium Profemur modular neck is not designed to withstand the activities

6    of “high impact sports,” as Wright Medical defined and used that term, without catastrophic
7    structural failure of the titanium modular neck from a fatigue fracture during the expected useful
8
     life of that component.
9
            184.    The titanium Profemur modular neck is not designed to withstand the activities
10
     of patients “involved in an occupation or activity which includes substantial walking, running,
11
     lifting, or muscle straining,” as Wright Medical defined and used those terms, without
12
     catastrophic structural failure of the titanium modular neck from a fatigue fracture during the
13
     expected useful life of that component.
14
            185.    The titanium Profemur modular neck was not designed to withstand the forces
15

16   that were known would be encountered in the normal activities of daily living for all of the

17   patient population that the product was intended for, without catastrophic structural failure of the

18   titanium Modular neck from a fatigue fracture during the expected useful life of that component.

19          186.    The titanium Profemur modular neck was not designed to withstand the forces
20   that were known would be encountered in the normal activities of daily living for all of the
21
     patient population that the product was marketed for, without catastrophic structural failure of
22
     the titanium modular neck from a fatigue fracture during the expected useful life of that
23
     component.
24

25




                                                     - 35 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 36 of 72




            187.      The titanium Profemur modular neck was not designed to withstand the forces
1
     that were known would be encountered in the normal activities of daily living, without
2

3    catastrophic structural failure of the titanium modular neck from a fatigue fracture during the

4    expected useful life of that component, for some of the people who appeared on Wright

5    Medical’s web site “Patient Testimonials” and “Patient Stories” web pages.

6           188.      The titanium Profemur modular neck was not designed to withstand the forces,
7    without catastrophic structural failure of the titanium modular neck from a fatigue fracture during
8
     the expected useful life of that component, and that were expected would be encountered in the
9
     activities of daily living of Jimmy Connors, a professional tennis player, who, after his hip
10
     replacement surgery, was compensated by Wright Medical to be a spokesperson on behalf of
11
     Wright Medical artificial hip products.
12
            189.      The titanium Profemur modular neck was not designed to withstand the forces,
13
     without catastrophic structural failure of the titanium modular neck from a fatigue fracture during
14
     the expected useful life of that component, that were known would be encountered in the
15

16   activities of daily living of Ramon Garcia, who, after his hip replacement surgery, provided a

17   “Patient Testimonial” on behalf of Wright Medical, that shows him jumping from the side of his

18   pick-up truck.

19          190.      The titanium Profemur modular neck was not designed to withstand the forces,
20   without catastrophic structural failure of the titanium modular neck from a fatigue fracture during
21
     the expected useful life of that component, that were known would be encountered in the
22
     activities of daily living of Roger Klein, who, eight weeks after hip replacement surgery returned
23
     to work “lifting and moving heavy objects,” and who, after his hip replacement surgery, provided
24
     a “Patient Testimonial” on behalf of Wright Medical.
25




                                                    - 36 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 37 of 72




             191.    The titanium Profemur modular neck was not designed to withstand the forces,
1
     without catastrophic structural failure of the titanium modular neck from a fatigue fracture during
2

3    the expected useful life of that component, that were known would be encountered in the

4    activities of daily living of Evelyn, a marathon runner and dirt bike rider, who, after her hip

5    replacement surgery, provided a “Patient Story” on behalf of Wright Medical, and appeared on

6    the cover of the Wright Medical Group, Inc., 2010 Annual Report, sitting on a dirt bike.
7            192.    The titanium Profemur modular neck was not designed to withstand the forces,
8
     without catastrophic structural failure of the titanium modular neck from a fatigue fracture during
9
     the expected useful life of that component, that were known would be encountered in the
10
     activities of daily living of Lawrence (a/k/a “Larry”), who weighed more than 230 lbs. at the
11
     time of his implant surgery, and who, after his hip replacement surgery, provided a “Patient
12
     Story” on behalf of Wright Medical.
13
             193.    The titanium Profemur modular neck was not designed to withstand the forces,
14
     without catastrophic structural failure of the titanium modular neck from a fatigue fracture during
15

16   the expected useful life of that component, that were known would be encountered in the

17   activities of daily living of Kevin, who weighed more than 230 lbs. at the time of his implant

18   surgery, and who, after his hip replacement surgery, provided a “Patient Story” on behalf of

19   Wright Medical.
20           194.    The titanium Profemur modular neck was not designed to withstand the forces,
21
     without catastrophic structural failure of the titanium modular neck from a fatigue fracture during
22
     the expected useful life of that component, that were known would be encountered in the
23
     activities of daily living of Plaintiff in this case.
24

25




                                                        - 37 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 38 of 72




             195.   Wright Medical marketed and promoted its Conserve® and Profemur® artificial
1
     hips as appropriate for persons who wanted to return to an active lifestyle, which was a material
2

3    consideration by Plaintiff Robert W. Bonacci in choosing to have artificial hip surgery.

4            196.   The titanium Profemur modular neck was not tested in design and development

5    at the level of forces that would be equivalent to the forces it would be subjected to in the

6    activities of living in the patient population that Wright Medical marketed these devices for use
7    in.
8
             197.   The titanium Profemur modular neck was not tested in design and development
9
     at the level of forces that would be equivalent to the forces it would be subjected to in the normal
10
     activities of daily living of “heavyweight” patients, as Wright Medical defined and used that
11
     term.
12
             198.   The titanium Profemur modular neck was not tested in design and development
13
     at the level of forces that would be equivalent to the forces it would be subjected to in the
14
     reasonably expected activities of patients who engaged in “high impact sports,” as Wright
15

16   defined and used that term.

17           199.   The titanium Profemur modular neck was not tested in design and at the level of

18   forces that would be equivalent to the forces it would be subjected to in the reasonably expected

19   activities of patients “involved in an occupation or activity which includes substantial walking,
20   running, lifting, or muscle straining,” as Wright defined and used those terms.
21
             200.   The titanium Profemur modular neck was not tested for the FDA Section 510(k)
22
     Premarket Notification Process at the level of forces that were known would be encountered in
23
     the activities of daily living of the patient population that Wright Medical intended to market
24
     these devices for use in.
25




                                                     - 38 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 39 of 72




             201.   The titanium Profemur modular neck was not tested for the FDA Section 510(k)
1
     Premarket Notification Process at the level of forces that were known would be encountered in
2

3    the normal activities of daily living of active patients, as Wright Medical defined and used that

4    term.

5            202.   The titanium Profemur modular neck was not tested for the FDA Section 510(k)

6    Premarket Notification Process at the level of forces that were known would be encountered in
7    the activities of patients who engaged in “high impact sports,” as Wright defined and used that
8
     term.
9
             203.   The titanium Profemur modular neck was not tested for the FDA Section 510(k)
10
     Premarket Notification Process at the level of forces that were known would be encountered in
11
     the activities of patients “involved in an occupation or activity which includes substantial
12
     walking, running, lifting, or muscle straining,” as Wright defined and used those terms.
13
             204.   The titanium Profemur modular neck was not tested for the FDA section 510(k)
14
     Premarket Notification Process at the forces equal to the level of activities of patients that Wright
15

16   Medical subsequently marketed these devices for use in.

17                     ALLEGATIONS OF WRIGHT MEDICAL CONDUCT

18                    Ti Profemur Modular Necks and the Profemur Hip System

19           205.   Wright Medical marketed the Ti Profemur modular neck as a part of the
20   PROFEMUR® Modular Hip System, which had been designed in 1985.
21
             206.   The products, documents, and records that existed at and within Cremascoli Ortho
22
     Group were acquired by Wright Medical when it acquired Cremascoli Ortho on December 22,
23
     1999.
24

25




                                                     - 39 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 40 of 72




            207.    On December 22, 1999, the Ti Profemur modular neck was known by Cremascoli
1
     Ortho to have sustained structural failures by fractures of the modular neck.
2

3           208.    By the date of December 22, 1999, Cremascoli Ortho knew of fractures of its

4    Profemur Ti modular necks which had occurred prior to that date.

5           209.    By the date of December 22, 1999, Cremascoli Ortho knew of fractures of its

6    Profemur Ti modular necks which had occurred due to micromotion and fretting corrosion.
7           210.    By the date of the first 510(k) application for a Profemur product by Wright
8
     Medical, there had been fractures of Ti Profemur modular necks known to Wright Medical to
9
     have occurred prior to September 26, 2000.
10
            211.    By the date of the first 510(k) application for a Profemur product by Wright
11
     Medical, there had been fractures of Ti Profemur modular necks known to Wright Medical to
12
     have occurred prior to September 26, 2000 as a result of micromotion and fretting corrosion.
13
            212.    Between the year 1985 and September 26, 2000 (the date Wright Medical first
14
     applied for a 510(k) clearance from the FDA to distribute a Profemur device in the United States),
15

16   there had been fractures of Ti Profemur modular necks known to Cremascoli Ortho.

17          213.    Between the year 1985 and September 26, 2000 (the date Wright Medical first

18   applied for a 510(k) clearance from the FDA to distribute a Profemur device in the United States),

19   there had been fractures of Ti Profemur modular necks known to Cremascoli Ortho as a result
20   of micromotion and fretting corrosion.
21
            214.    Between January 1, 2000 and September 26, 2000 (the date Wright Medical first
22
     applied for a 510(k) clearance from the FDA to distribute a Profemur device in the United States),
23
     there had been fractures of Ti Profemur modular necks known to Wright Cremascoli Ortho.
24

25




                                                    - 40 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 41 of 72




            215.    Between January 1, 2000 and September 26, 2000 (the date Wright Medical first
1
     applied for a 510(k) clearance from the FDA to distribute a Profemur device in the United States),
2

3    there had been fractures of Ti Profemur modular necks known to Wright Cremascoli Ortho as a

4    result of micromotion and fretting corrosion.

5           216.    Surgeons, as the “learned intermediary” who selected and implanted these

6    devices, had a right to know that fractures of Wright Medical Ti Profemur modular necks had
7    occurred, so that they could consider that information in deciding whether or not to choose these
8
     devices for implantation in a particular patient.
9
            217.    Prior to November 2008 fractures of Profemur Ti modular necks had occurred.
10
            218.    Prior to November 2008 Wright Medical did not inform Plaintiff’s surgeon, Dr.
11
     Firestone, that any fractures of its Profemur Ti modular necks had occurred.
12
            219.    Prior to November 2008 Daniel Darges did not inform Plaintiff’s surgeon, Dr.
13
     Firestone, that any fractures of its Profemur Ti modular necks had occurred.
14
            220.    Prior to November 2008 Bio-Surg Solutions, Inc. did not inform Plaintiff’s
15

16   surgeon, Dr. Firestone, that any fractures of its Profemur Ti modular necks had occurred.

17          221.    Prior to the implant of the Ti Profemur modular neck in Plaintiff in November

18   2008 Wright Medical did not warn patients, surgeons, hospitals, customers, or its local

19   distributors and field representatives, that the neck component of these devices was known to be
20   failing from structural failure by fracture of the modular neck.
21
            222.    Prior to December 1, 2008 Wright Medical did not inform all surgeons, as the
22
     “learned intermediary” who selected and implanted these devices, that fractures of Wright
23
     Medical Ti Profemur modular necks had occurred.
24

25




                                                     - 41 -
                 Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 42 of 72




             223.    The Ti Profemur modular neck was known by Wright Medical to be failing at
1
     “higher than normal rates of early failure,” as Wright Medical defined and used that term, from
2

3    structural failure by fracture of the modular neck, prior to April 6, 2015, the date it fractured in

4    Plaintiff Robert W. Bonacci.

5            224.    Prior to the date of the fracture of Plaintiff’s Profemur modular neck, Wright

6    Medical did not warn patients that the Ti Profemur modular neck was known to be suddenly and
7    catastrophically failing from structural failure by fracture of the modular neck during normal
8
     activities of daily living.
9
             225.    Prior to the date of the fracture of Plaintiff’s Profemur modular neck, Wright
10
     Medical did not warn patients that the Ti Profemur modular neck was known to be suddenly and
11
     catastrophically failing from structural failure by fracture of the modular neck in high activity
12
     patients.
13
             226.    Prior to the date of the fracture of Plaintiff’s Profemur modular neck, Wright
14
     Medical did not warn surgeons that the Ti Profemur modular neck was known to suddenly and
15

16   catastrophically fail from structural failure by fracture of the modular neck in patients who

17   weighed less than 225 lbs.

18           227.    Prior to the date of the fracture of Plaintiff’s Profemur modular neck, Wright

19   Medical did not warn surgeons that the Ti Profemur modular neck was known to suddenly and
20   catastrophically fail from structural failure by fracture of the modular neck in patients who had
21
     not engaged in high levels of activity.
22
             228.    Prior to the date of the fracture of Plaintiff’s Profemur modular neck, Wright
23
     Medical did not warn patients that the Ti Profemur modular neck was known to suddenly and
24

25




                                                     - 42 -
                Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 43 of 72




     catastrophically fail from structural failure by fracture of the modular neck in patients who
1
     weighed less than 225 lbs.
2

3           229.    Prior to the date of the fracture of Plaintiff’s Profemur modular neck, Wright

4    Medical did not warn patients that the Ti Profemur modular neck was known to suddenly and

5    catastrophically fail from structural failure by fracture of the modular neck in patients who had

6    not engaged in high levels of activity.
7           230.    The Ti Profemur modular neck is of a design that it may suddenly and
8
     catastrophically fail when being used in accordance with the levels of activity and use by the
9
     patient population that it was marketed for by Wright Medical.
10
            231.    The Ti Profemur modular neck is of a design that it may structurally fail by
11
     suddenly breaking into two pieces, often without any prior symptoms, notice or warning of
12
     impending failure.
13
            232.    The Ti Profemur modular neck is of a design that it will structurally fail by
14
     suddenly breaking into two pieces, often without any prior symptoms, notice or warning of
15

16   impending failure, when being used in reasonable and foreseeable ways.

17          233.    The Wright Medical hip system with the Ti Profemur modular neck was marketed

18   by Wright Medical and the sales and marketing representatives Wright Medical trained, for uses

19   and durability that exceeded its design and its structural limitations known to Wright Medical.
20          234.    The Wright Medical hip system with the Ti Profemur modular neck was marketed
21
     by Wright Medical and their trained representatives for uses and durability that exceeded their
22
     design, capabilities, and limitations as stated in the IFUs that Wright Medical published for these
23
     devices.
24

25




                                                    - 43 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 44 of 72




            235.    Prior to the date of implant in Plaintiff, the Wright Medical hip system with the
1
     Ti Profemur modular neck was known by Wright Medical to be failing from structural failure of
2

3    the necks at a rate higher than the structural failure rate of the neck on stems of other comparable

4    artificial hip systems readily available on the market that did not employ a modular neck design.

5           236.    Prior to the date of implant in Plaintiff, the Wright Medical hip system with the

6    Ti Profemur modular neck was known by Wright Medical to be failing from structural failure of
7    the modular necks at a rate higher than the structural failure rate of other comparable modular
8
     stem artificial hip systems readily available on the market that did not have a modular junction
9
     at the point where the neck joins the femoral stem.
10
            237.    Prior to the date of implant in Plaintiff Wright Medical did not warn patients,
11
     surgeons, hospitals, customers, distributors, or the sales representatives it trained, that the
12
     femoral necks of its Profemur Hip System were fracturing at a rate higher than other comparable
13
     artificial hip systems readily on the market that did not employ a Ti modular neck design at the
14
     point of the femoral neck-stem junction.
15

16          238.    Prior to the date of implant in Plaintiff Wright Medical did not warn patients,

17   surgeons, hospitals, customers, distributors, or the sales representatives it trained, that higher

18   patient weight, and higher levels of patient activity, placed a patient at a higher risk of the Ti

19   Profemur modular neck structurally failing by fracture.
20          239.    The Wright Medical hip system with the Ti Profemur modular neck is designed,
21
     manufactured, labeled, marketed, and promoted in such a way that it fails by the modular neck
22
     structurally failing [i.e., fractures] in substantially less time than is expected with other
23
     comparable devices readily available on the market.
24

25




                                                     - 44 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 45 of 72




             240.   The Wright Medical hip system with the Ti Profemur modular neck is designed,
1
     manufactured, labeled, marketed, and promoted in such a way that it has a substantially higher
2

3    rate of structure failure [i.e., modular neck fracture] than other comparable devices readily

4    available on the market.

5            241.   After Wright Medical received notice that the Ti Profemur modular necks were

6    failing from structural failure of the neck by fractures at “higher than normal rates of early
7    failure,” and at rates higher than other comparable hip systems, they did not timely disclose that
8
     information to patients, surgeons, hospitals, customers, distributors, or the sales representatives
9
     it trained.
10
             242.   After Wright Medical received notice that the Wright Medical hip system with
11
     the Ti Profemur modular neck was failing from the structural failure by fractures at “higher than
12
     normal rates of early failure,” and at rates higher than other comparable hip systems, Wright
13
     Medical continued to market, distribute, and sell these devices to hospitals, surgeons, patients
14
     and other customers and consumers.
15

16           243.   After Wright Medical received notice that the Wright Medical hip system with

17   the Ti Profemur modular neck was failing from structure failure of the modular neck by fractures

18   at “higher than normal rates of early failure,” and at rates higher than other comparable hip

19   systems, they did not provide post-sale warnings to patients who had these devices implanted
20   that included the following information:
21
             a.     The modular neck of their hip may suddenly and catastrophically structurally
22
                    fail, without any warning, by breaking in two, when being used in normal
23
                    activities of daily living;
24

25




                                                    - 45 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 46 of 72




            b.      If the modular neck of their hip did suddenly and catastrophically fail, it may
1
                    cause them to fall, they would most likely not be able to get up, stand on that
2

3                   leg, or walk, and depending on where they were, and what they were doing,

4                   at the time of the failure, they could suffer serious injury or death;

5           c.      These devices were structurally failing by fractures of the modular necks at

6                   “higher than normal rates of early failure” in patients of many different
7                   weights and levels of activity;
8
            d.      These devices were structurally failing by fractures of the modular necks at
9
                    “higher than normal rates of early failure” in active patients;
10
            e.      These devices were structurally failing by fractures of the modular necks at
11
                    “higher than normal rates of early failure” in heavyweight patients;
12
            f.      These devices were structurally failing by fractures of the modular necks at
13
                    “higher than normal rates of early failure” when being used by patients for
14
                    work, recreation, and lifestyles that Wright Medical had marketed and
15

16                  advertised these devices as being appropriate for;

17          g.      In August of 2010 Wright Medical had modified the instructions for use that

18                  accompanied these products stating that for “heavyweight (>230 lbs.) . . ..

19                  Alternative devices, such as Cobalt Chrome modular necks and monoblock
20                  hip stems, may also be considered for these patients;” and,
21
            h.      Wright stopped distribution of all of its Ti modular necks in the United States
22
                    because of the unacceptably high structural failure rate.
23
            244.    After Wright Medical received notice that the Wright Medical hip system with
24
     the Ti Profemur modular neck was failing from structural failure of the modular neck by fractures
25




                                                      - 46 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 47 of 72




     at “higher than normal rates of early failure,” and at rates higher than other comparable hip
1
     systems, they did not request surgeons who implanted these devices to provide, at Wright
2

3    Medical’s expense, post-sale warnings to patients who had these devices implanted that included

4    the following information:

5           a.     The modular neck of their hip may suddenly and catastrophically

6                  structurally fail, without any warning, by breaking in two, when being used
7                  in normal activities of daily living;
8
            b.     If the modular neck of their hip did suddenly and catastrophically
9
                   structurally fail, it may cause them to fall, they would most likely not be
10
                   able to get up, stand on that leg, or walk, and depending on where they were,
11
                   and what they were doing, at the time of the failure, they could suffer serious
12
                   injury or death;
13
            c.     These devices were structurally failing by fractures of the modular necks at
14
                   “higher than normal rates of early failure” in patients of many different
15

16                 weights and levels of activity;

17          d.     These devices were structurally failing by fractures of the modular necks at

18                 “higher than normal rates of early failure” in active patients;

19          e.     These devices were structurally failing by fractures of the modular necks at
20                 “higher than normal rates of early failure” in heavyweight patients;
21
            f.     These devices were structurally failing by fractures of the modular necks at
22
                   “higher than normal rates of early failure” when being used by patients for
23
                   work, recreation, and lifestyles that Wright Medical had marketed and
24
                   advertised these devices as being appropriate for;
25




                                                     - 47 -
               Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 48 of 72




             g.       In August of 2010 Wright Medical had modified the instructions for use that
1
                      accompanied these products stating that for “heavyweight (>230 lbs.) . . ..
2

3                     Alternative devices, such as cobalt chrome modular necks and monoblock

4                     hip stems, may also be considered for these patients;” and,

5            h.       Wright stopped distribution of all Ti modular necks in the United States

6                     because of the higher than expected structural failure rate of that
7                     component.
8
                               ACCRUAL OF THIS CAUSE OF ACTION
9
             245.     It was not until April 6, 2015, Plaintiff Robert W. Bonacci first had any notice or
10
     knowledge that his injuries and/or that the failure of the titanium Profemur modular neck
11
     implanted in his right hip was the result of any defects in the design, manufacture, warning or
12
     labeling of his implanted Profemur modular neck or Profemur Hip System.
13
             246.     Prior to April 6, 2015, Plaintiff had no reason to know or suspect that the said hip
14
     implanted was defective and unreasonably dangerous or was in the process of structurally failing.
15
             247.     Plaintiff Robert W. Bonacci’s cause of action, as alleged in this Complaint against
16

17   Defendants, did not accrue until April 6, 2015.

18           248.     On December 21, 2015, Plaintiff timely filed a civil action against these

19   Defendants in the Superior Court of the State of California, for the County of Los Angeles, Case

20   No. BC605031.
21           249.     In the above referenced California State Court civil action involving these same
22
     parties, each of these Wright Medical Defendants stipulated that they would not assert the
23
     statute of limitations as a bar to this action in the State of Arizona.2
24

25   2
         “In this case, if this action is dismissed, Wright Medical will not assert the statute of limitations as a bar
     to this action; instead, Wright Medical will treat a newly filed action in . . . Arizona as if filed on the date



                                                          - 48 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 49 of 72




1                            PLAINTIFF’S INJURIES AND DAMAGES
             250.    On or about April 6, 2015, the Profemur Hip System implanted in Plaintiff Robert
2
     W. Bonacci’s right hip catastrophically failed, i.e., it structurally failed by fracture at the oblong
3

4    taper where it is seated in the pocket of the femoral stem, as a result of one or more or a

5    combination of the defective and unreasonably dangerous conditions, acts of negligence,

6    negligent failure to act, and misrepresentations of Defendants, as set forth in detail in this

7    Complaint.
8            251.    As a direct and proximate result of the failure of Plaintiff’s Profemur Hip System,
9
     Plaintiff Robert W. Bonacci has sustained injuries and damages including, but not limited to:
10
             a.      undergoing a revision hip surgery to remove and replace the failed devices;
11
             b.      the nature, extent, and duration of his permanent injury;
12
             c.      past and future pain and anguish, both in mind and in body;
13
             d.      permanent diminishment of his ability to participate in and enjoy the affairs
14
                     of life;
15
             e.      medical care, and bills associated with the replacement procedure and
16

17                   recovery therefrom;

18           f.      future medical care, treatment and expenses;

19           g.      loss of enjoyment of life;

20           h.      loss of past and future income and earning capacity;
21           i.      disfigurement; and,
22
             j.      permanent physical impairment.
23

24   this action was originally filed in California.” Defendants’ Memorandum of Points and Authorities in
     Support of Motion to Dismiss Pursuant to the Doctrine of Forum Non Conveniens, filed July 16, 2020, Pg.
25   6, Bonacci v. Wright Medical Technology, Inc, et. al., Superior Court of the State of California, County of
     Los Angeles, Case No. BC605031,



                                                       - 49 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 50 of 72




1                                       CAUSES OF ACTION

2                                      COUNT I
                         STRICT LIABILITY OF WRIGHT MEDICAL
3                                   DESIGN DEFECT
                    Ti MODULAR NECKS and the PROFEMUR HIP SYSTEM
4

5           252.    Plaintiff incorporates by reference the facts and allegations set forth in the

6    paragraphs above of this Complaint.

7           253.    Defendant Wright Medical had a duty to place into the stream of commerce,

8    design, manufacture, label, import, distribute, market, promote and sell the Profemur Hip System
9    in general, and specifically the Ti Profemur modular neck (the “device”), so that it was neither
10
     defective nor unreasonably dangerous when put to the use for which it was designed,
11
     manufactured, distributed, labeled, marketed and sold.
12
            254.    On and prior to November 2008 Defendant Wright Medical was engaged in the
13
     business of designing, manufacturing, labeling, importing, marketing, distributing and selling
14
     orthopedic hip implants and did design, manufacture, label, import, distribute, market and sell
15
     the Wright Medical Profemur Hip System, and the Wright Medical Ti Profemur modular neck.
16
            255.    Defendant Wright Medical did in fact design, manufacture, label, market, sell,
17

18   distribute, supply and/or promote the Wright Medical Profemur Hip System, and the Wright

19   Medical Ti Profemur modular neck to Plaintiff Robert W. Bonacci, Scottsdale Shea Hospital,

20   and/or Plaintiff’s surgeon.

21          256.    Defendant Wright Medical expected the Wright Medical Profemur Hip System,
22   and the Wright Medical Ti Profemur modular neck, they were importing, selling, distributing,
23
     marketing, supplying, labeling, designing, manufacturing and/or promoting to reach, and which
24
     did in fact reach, hospitals, implanting physicians, and consumers in the State of Arizona,
25




                                                   - 50 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 51 of 72




     including Plaintiff Robert W. Bonacci, Scottsdale Shea, and/or Plaintiff’s surgeon Theodore
1
     Firestone, M.D., without substantial change in its condition.
2

3           257.    At the time the Wright Medical Profemur Hip System, and the Wright Medical

4    Ti Profemur modular neck, left the possession of Defendant Wright Medical and the time the

5    device entered the stream of commerce, it was in a defective and unreasonably dangerous

6    condition. These defects include, but are not limited to, the following:
7           a.      the device was not reasonably safe as intended to be used;
8
            b.      the device had an inadequate design for the purpose of hip replacement in
9
                    the population it was intended to be used in and was marketed to;
10
            c.      the device contained unreasonably dangerous design defects, including an
11
                    inherently unstable and defective design, i.e., use of titanium alloys in the
12
                    modular neck, which resulted in an unreasonably high probability of
13
                    structural failure;
14
            d.      the device’s defective design resulted in a hip prosthesis that had risks
15

16                  which exceeded the utility of the medical device;

17          e.      the device was defective and unreasonably dangerous to an extent beyond

18                  which would be contemplated by the ordinary consumer;

19          f.      a reasonably prudent manufacturer, distributor, or seller, given knowledge
20                  of the device’s condition, would not have marketed, distributed or sold the
21
                    device;
22
            g.      the device was not appropriately or adequately tested before its distribution
23
                    or sale; and,
24

25




                                                   - 51 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 52 of 72




             h.      the device has an unreasonably high propensity for corrosion, fretting and
1
                     fatigue failure under normal, intended, and expected use.
2

3            258.    At the time of Defendant Wright Medical’s design, manufacture, importation,

4    marketing, distribution, and sale of the Wright Medical Profemur Hip System, and the Wright

5    Medical Ti Profemur modular neck, feasible, alternative safer designs for the device were known

6    and available to Wright Medical, including, but not limited to, designs that utilized
7    manufacturing and finishing processes that would make the Ti modular neck stronger in this
8
     application, less susceptible to fretting and corrosion, and less likely to suffer a structural failure
9
     from fatigue than the design and processes that were in fact used by Wright Medical.
10
             259.    At the time of Defendant Wright Medical’s design, manufacture, importation,
11
     marketing, distribution, and sale of the Wright Medical Profemur Hip System, and the Wright
12
     Medical Ti Profemur modular neck, feasible, alternative safer designs for the device were known
13
     and available to Wright Medical, including, but not limited to, designs that utilized a cobalt-
14
     chromium alloy rather than a titanium alloy for the modular neck that would make the modular
15

16   neck stronger in this application, less susceptible to fretting and corrosion, and less likely to

17   suffer a structural failure from fatigue.

18           260.    Had Defendant Wright Medical properly and adequately tested the device, it

19   would have discovered that over time the Ti modular neck it designed would not withstand the
20   stress it was expected to be subjected to in the ordinary and expected use of the device in a
21
     significant number of patients that it was intended to be used in, and marketed to be used in, and
22
     was certain to structurally fail in numbers and at rates significantly higher than expected, and
23
     was certain to structurally fail in numbers and at rates significantly higher than other available
24
     alternative devices.
25




                                                      - 52 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 53 of 72




             261.   Defendant Wright Medical’s Ti Profemur modular necks were, therefore,
1
     defective and unreasonably dangerous in design in that, when they left the hands of Defendant
2

3    Wright Medical, the foreseeable risk of harm from the product exceeded or outweighed the

4    benefit or utility of the device’s design, and/or it was dangerous to an extent beyond which would

5    be contemplated by the ordinary user or consumer.

6            262.   The foreseeable risks associated with the design of the Ti Profemur modular neck
7    devices include, but are not limited to, the fact that the design of the devices is more dangerous
8
     than a reasonably prudent consumer would expect when used in an intended or reasonably
9
     foreseeable manner.
10
             263.   Because of the Defendants’ conduct as aforesaid, they are strictly liable to
11
     Plaintiff.
12
             264.   As a direct and proximate result of the conduct of Defendants Wright Medical as
13
     set forth herein, Plaintiff Robert W. Bonacci has suffered injuries and damages as set forth below.
14

15                                     COUNT II
                         STRICT LIABILITY OF WRIGHT MEDICAL
16
                                   FAILURE TO WARN
17                  Ti MODULAR NECKS and the PROFEMUR HIP SYSTEM

18           265.   Plaintiff incorporates by reference the facts and allegations set forth above in this

19   Complaint.

20           266.   At all times relevant herein, Defendant Wright Medical was engaged in the
21   design, development, testing, labeling, manufacturing, importing, marketing and sale of the
22
     Profemur Hip System devices in general, and the Ti Profemur modular neck specifically.
23
             267.   Defendant Wright Medical designed, manufactured, labeled, imported, marketed,
24
     distributed, and sold the Profemur Hip System devices in general, and the Ti Profemur modular
25
     neck specifically, to hospitals, to surgeons, and to potential patients knowing that they would



                                                    - 53 -
                Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 54 of 72




     then be implanted in patients in need of hip prosthesis with a wide variety of ages, height, body
1
     weight, activity levels, and lifestyles.
2

3              268.   Defendant Wright Medical distributed and sold the Profemur Hip System devices

4    in general, and the Ti Profemur modular neck specifically, in a condition when they left their

5    place of manufacture, in their original form of manufacture, which included the defects described

6    herein.
7              269.   The Profemur Hip System devices in general, and the Ti Profemur modular neck
8
     specifically, were expected to and did reach Plaintiff Robert W. Bonacci and his implanting
9
     surgeon, Theodore Firestone, M.D., without substantial change in their condition as
10
     manufactured and sold by Defendant Wright Medical.
11
               270.   Defendant Wright Medical’s Profemur Hip System devices in general, and the Ti
12
     Profemur modular neck specifically, were designed, developed, tested, manufactured, labeled,
13
     marketed and sold or otherwise placed into the stream of commerce by Defendant Wright
14
     Medical in an unreasonably dangerous and defective condition and posed a threat to most any
15

16   and all users or consumers of these devices; failing to perform as safely as an ordinary consumer

17   would expect when the product is used in a reasonably foreseeable manner.

18             271.   At all times relevant herein, Plaintiff Robert W. Bonacci was a person who

19   Defendant Wright Medical should have considered to be subjected to the harm caused by the
20   defective nature of the Profemur Hip System devices in general, and the Ti Profemur modular
21
     neck specifically.
22
               272.   Defendant Wright Medical’s Profemur Hip System devices, including the Ti
23
     Profemur modular neck, were implanted and used in the manner for which they were intended.
24

25




                                                   - 54 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 55 of 72




             273.   Defendant Wright Medical knew or should have known through testing, adverse
1
     event reporting or otherwise, that their Profemur Hip System devices in general, and the Ti
2

3    Profemur modular neck specifically, created a substantially higher risk of bodily injury and

4    serious harm, from structural failure of the Ti modular neck component by fatigue failure, than

5    other available hip stem devices.

6            274.   Defendant Wright Medical had a duty to warn their sales representatives/
7    distributors, purchasing hospitals, implanting surgeons such as Theodore Firestone, M.D., and
8
     patients including Plaintiff Robert W. Bonacci, of this substantially higher risk of bodily injury
9
     and serious harm, from structural failure of the Ti modular neck component by fatigue failure.
10
             275.   Defendant Wright Medical breached their duty in that they failed to provide
11
     adequate and timely warnings or instructions regarding their Profemur Hip System devices in
12
     general, and the Ti Profemur modular neck specifically, and their known defects.
13
             276.   Defendant Wright Medical furthermore, breached their duty to warn at pre-
14
     surgery and/or post-surgery by (a) failing to adequately communicate the warning to their sales
15

16   representatives/ distributors, purchasing hospitals, surgeons, and/or to the ultimate users, patients

17   such as Plaintiff Robert W. Bonacci; and/or (b) by failing to provide adequate warning of the

18   risk of sudden catastrophic structural failure of the Ti Profemur modular neck.

19           277.   Adequate efforts to communicate a warning to the ultimate users were not made
20   by Defendant Wright Medical and, to the extent a warning was communicated by these
21
     Defendants, the warning was inadequate, all of which Defendant Wright Medical was strictly
22
     liable for.
23
             278.   The warnings, pre-surgery and/or post-surgery, to Plaintiff Robert W. Bonacci
24
     and his implanting surgeon about the dangers the Profemur Hip System devices in general, and
25




                                                     - 55 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 56 of 72




     the Ti Profemur modular neck specifically, posed to consumers were inadequate. Examples of
1
     Defendant Wright Medical’s negligence in the lack and/or inadequacy of its warnings include,
2

3    but are not limited to, one or more of the following particulars:

4           a.      the device contained warnings insufficient to alert Plaintiff Robert W.

5                   Bonacci and Plaintiff’s surgeon as to the reduced fatigue strength of the

6                   stem and neck, as well as to the risk of adverse events, i.e., neck fractures,
7                   associated with the Ti Profemur modular neck, subjecting Plaintiff Robert
8
                    W. Bonacci to risks which exceeded the benefits of the device;
9
            b.      the device contained misleading warnings emphasizing the efficacy of the
10
                    device while downplaying the risks associated with it, thereby making use
11
                    of the device more dangerous than the ordinary consumer would expect;
12
            c.      the device contained insufficient and/or incorrect warnings to alert
13
                    consumers, including Plaintiff Robert W. Bonacci, through their prescribing
14
                    physicians regarding the risk, scope, propensity, frequency, duration and
15

16                  severity of the catastrophic structural failures associated with the Ti

17                  Profemur modular neck;

18          d.      the device did not disclose that it was inadequately tested;

19          e.      the device failed to convey adequate post-marketing warnings regarding the
20                  risk, severity, propensity, frequency, scope and/or duration of the dangers
21
                    posed by the device;
22
            f.      the device failed to contain instructions sufficient to alert consumers to the
23
                    dangers it posed and to give them the information necessary to avoid or
24
                    mitigate those dangers;
25




                                                    - 56 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 57 of 72




            g.     the device’s warning against use in “obese” and/or active patients was
1
                   insufficient and inadequate;
2

3           h.     the device’s warnings, such as they were, regarding the use of these devices

4                  in patients engaged in active lifestyles, high impact activities, were

5                  insufficient and inadequate;

6           i.     the device’s warnings, such as they were, regarding the use of these devices
7                  in heavier patients, were insufficient and inadequate; and,
8
            j.     the device failed to communicate or failed to adequately communicate the
9
                   events and conditions known to Wright Medical, set forth elsewhere above,
10
                   incorporated herein by reference.
11
            279.   Plaintiff Robert W. Bonacci used the Wright Medical Profemur Hip System in
12
     general, and the Wright Medical Ti Profemur modular neck:
13
            a.     for its intended purpose;
14
            b.     for purposes demonstrated and represented by Wright Medical in its printed
15

16                 marketing and informational materials;

17          c.     for purposes demonstrated and represented by Wright Medical in is “Patient

18                 Stories” and “Patient Testimonials” that appeared in its web site;

19          d.     for purposes demonstrated and represented by Wright Medical in webinars
20                 intended for surgeons that Wright sponsored and that appeared in its web
21
                   site;
22
            e.     for the lifestyle and purposes demonstrated and represented by Wright
23
                   Medical and Jimmy Connors in the www.Jimmysnewhip.com website
24
                   created by Wright Medical;
25




                                                  - 57 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 58 of 72




             f.     for the lifestyle and purposes demonstrated and represented by Wright
1
                    Medical and in a “webinar” intended for viewing by orthopedic surgeons
2

3                   created by Wright Medical that featured Lowry Barnes, M.D. and Brad

4                   Penenberg, M.D.; and,

5            g.     to return to the “active lifestyle” that Wright represented on its web site.

6            280.   Plaintiff Robert W. Bonacci could not have discovered any defect in the device
7    through the exercise of reasonable diligence or due care.
8
             281.   Defendant Wright Medical, as the designer, manufacturer, importer, marketer,
9
     and distributor of medical devices are held to the level of knowledge of an expert in their field.
10
             282.   Plaintiff Robert W. Bonacci and his implanting surgeon did not have substantially
11
     the same knowledge about the device as Defendant Wright Medical who was the designer,
12
     manufacturer, importer, and/or distributor of the device.
13
             283.   Defendant Wright Medical should have known if its device was unsuited for
14
     active individuals such as Plaintiff Robert W. Bonacci, and expressly so stated in its
15

16   instructional, marketing, and informational materials it published in paper, on the internet, in its

17   IFU’s, and in the information it provided to its sales force and distributors.

18           284.   Theodore Firestone, M.D., a surgeon who implanted these devices, as the

19   “learned intermediary” for the patient, here Plaintiff Robert W. Bonacci, had a right to know
20   that:
21
             a.     the claim made in Wright Medical printed materials that had been
22
                    distributed claiming that, “None of the necks has experienced a clinical
23
                    failure since their inception” was false;
24

25




                                                     - 58 -
      Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 59 of 72




     b.   Wright Medical had received notice of clinical failures of Ti Profemur
1
          modular necks in the form of the structural failure of the modular neck by
2

3         it suddenly and without warning catastrophically fracturing, before this

4         device was chosen by the surgeon for implantation in Plaintiff, Robert W.

5         Bonacci;

6    c.   Wright Medical had received notice of clinical failures of Ti Profemur
7         modular necks in the form of the structural failure of the modular neck
8
          suddenly and without warning catastrophically failing due to a fatigue
9
          failure of the oblong taper in the pocket of the Profemur stem;
10
     d.   the “guarantee” of structural reliability was in fact not a guarantee, and that
11
          these devices were known to be catastrophically structurally failing from
12
          fatigue failures after implantation;
13
     e.   the “guarantee” against significant micromotion was in fact not a guarantee
14
          and that significant micromotion was known to have occurred and was
15

16        continuing to occur with these devices after implantation;

17   f.   the “guarantee” against fretting corrosion was in fact not a guarantee and

18        that fretting corrosion was known to have occurred and was continuing to

19        occur with these devices after implantation;
20   g.   Robert W. Bonacci was not an appropriate candidate for implantation of a
21
          Wright Medical Profemur modular hip because of his activity level; and,
22
     h.   Robert W. Bonacci was not an appropriate candidate for implantation of a
23
          Wright Medical Profemur modular hip because of his lifestyle.
24

25




                                          - 59 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 60 of 72




            285.    Theodore Firestone, M.D., a surgeon who implanted these devices, as the
1
     “learned intermediary” for the patient, here Plaintiff Robert W. Bonacci, had a right to know
2

3    that, contrary to the claims made in writing by Wright Medical that, “None of the necks has

4    experienced a clinical failure since their inception,” fractures of Wright Medical Ti Profemur

5    modular necks had in fact occurred, so that he could consider that information in deciding

6    whether or not to choose this device for implantation in the Plaintiff, Robert W. Bonacci.
7           286.    The conduct of Defendants, as set forth above, rendered the Wright Medical Ti
8
     Profemur modular neck defective and unreasonably dangerous for use in a reasonably
9
     foreseeable manner without adequate warnings or instructions.
10
            287.    As a direct and proximate result of Defendant Wright Medical’s failure to
11
     adequately warn, failure to warn, and other wrongful conduct as set forth herein, Plaintiff Robert
12
     W. Bonacci has suffered injuries and damages as set forth below.
13

14                                      COUNT III
                              NEGLIGENCE OF WRIGHT MEDICAL
15                               Ti MODULAR NECKS and the
                                  PROFEMUR HIP SYSTEM
16

17          288.    Plaintiff incorporates by reference the facts and allegations set forth above in this

18   Complaint.

19          289.    Defendant Wright Medical had a duty to exercise reasonable care in the design,

20   manufacture, testing, quality assurance, quality control, labeling, warning, marketing,
21   promotion, importation, sale and distribution of the Profemur Total Hip System in general, and
22
     the Ti Profemur modular neck in particular.
23
            290.    Defendant Wright Medical failed to exercise ordinary care, and was negligent in
24
     the design, formulation, manufacture, importation, sale, testing, quality assurance, quality
25
     control, labeling, warning, marketing, promotion, and distribution of the Profemur Total Hip



                                                    - 60 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 61 of 72




     System in general, and the Wright Medical Ti modular neck in particular, in that Defendant
1
     Wright Medical knew or should have known the facts alleged and set forth above in this
2

3    Complaint.

4           291.    Defendant Wright Medical additionally failed to exercise ordinary care and was

5    negligent in testing and failing to adequately test the Ti Profemur modular necks prior to their

6    marketing, importation, sale and distribution.
7           292.    Defendant Wright Medical tested their Ti Profemur modular necks for fatigue
8
     failure of the neck at the oblong taper at a weight that represented twice the body weight of a
9
     250-pound individual, or two and one-half times the body weight of a 200-pound individual.
10
     Yet, published scientific literature available prior to December 13, 2000 stated that routine
11
     activities such as walking may impose up to five times a person’s body weight on a person’s hip
12
     joint, and more strenuous but common and expected activities may impose four to eight times a
13
     person’s body weight on the hip joint.
14
            293.    Had Defendant Wright Medical adequately tested the Ti modular neck-stem
15

16   junction in its Profemur Hip System, it would have discovered that the neck was certain not to

17   withstand over time without fracture the forces that it would be subjected to in the ordinary

18   actives of some patients that these devices were reasonably expected to be implanted in.

19          294.    Defendant Wright Medical was negligent in failing specifically to warn
20   implanting surgeons, such as Theodore Firestone, M.D., that the Ti Profemur modular neck
21
     should not be used for active patients.
22
            295.    Defendant Wright Medical was negligent in failing to warn Plaintiff Robert W.
23
     Bonacci and his surgeon, that after the hip replacement that there was an increased risk the
24
     titanium necks in the implanted hip systems would fracture from metal fatigue during normal
25




                                                      - 61 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 62 of 72




     and expected use that was compared to the risk of fracture at the femoral neck of other artificial
1
     hip stems that did not use a Ti modular neck with a neck-stem joint at a similar location.
2

3           296.    Defendant Wright Medical was negligent in the choice of the titanium alloy

4    (Ti6Al4V) for the modular neck rather than choosing a cobalt-chromium alloy, similar to that

5    used in its femoral heads, and the neck that was a part of those heads.

6           297.    Defendant Wright Medical was negligent in not employing manufacturing
7    techniques, and surface treatments to the titanium alloy (Ti6Al4V) used in the modular neck that
8
     would have increased its resistance to fretting corrosion, and reduced its risk of fracture from
9
     metal fatigue caused by cyclic loading.
10
            298.    Defendant Wright Medical knew or had reason to know that Plaintiff Robert W.
11
     Bonacci, as a member of the general public for whose use the device was placed into interstate
12
     commerce, would be likely to use the device in a manner described in this Complaint.
13
            299.    Defendant Wright Medical knew or reasonably should have known of the danger
14
     associated with the manner and circumstances of Plaintiff Robert W. Bonacci’ foreseeable use
15

16   of the device, which dangers would not be obvious to the general public.

17          300.    Despite the fact that Defendant Wright Medical knew or should have known that

18   the Profemur Hip System in general, and the Ti Profemur modular neck specifically, posed a

19   serious risk of bodily harm to consumers, Defendant Wright Medical negligently continued to
20   manufacture and market these devices for use by consumers.
21
            301.    Defendant Wright Medical knew or should have known that consumers such as
22
     Plaintiff Robert W. Bonacci would foreseeably suffer injury as a result of its negligence and
23
     failure to exercise ordinary care as described above, including the failure to comply with
24
     applicable federal requirements as to reporting and labeling.
25




                                                    - 62 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 63 of 72




            302.    Defendant Wright Medical’s conduct, as described above and throughout this
1
     Complaint, including, but not limited to, Defendants’ inadequate design, failure to adequately
2

3    test, failure to warn, failure to properly label, misrepresentations, and false statements, as well

4    as their continued marketing and distribution of the Profemur Hip System devices in general,

5    and the Ti Profemur modular neck specifically, when they knew or should have known of the

6    serious health risks these devices created and/or the failure to comply with federal reporting and
7    labeling requirements, was negligent.
8
            303.    As a direct and proximate result of Defendant Wright Medical’s negligence,
9
     failure to exercise ordinary care, and other tortious and wrongful conduct as set forth herein,
10
     Plaintiff Robert W. Bonacci has suffered injuries and damages as set forth below.
11

12                                   COUNT IV
                  NEGLIGENT MISREPRESENTATION BY WRIGHT MEDICAL
13                  Ti MODULAR NECKS and the PROFEMUR HIP SYSTEM

14          304.    Plaintiff incorporates by reference the facts and allegations set forth above in this
15   Complaint.
16
            305.    Wright Medical created documents known as “Technical Monographs” that were
17
     intended to provide information about its Profemur Hip System to its distributors, sales
18
     representatives, and to surgeons.
19
            306.    In some of the Technical Monographs it created Wright Medical made the
20
     following representations, statements, and claims about its Profemur modular necks:
21
            The modular neck used with the Profemur Hip has been employed by Wright
22
            Cremascoli for over 15 years. The necks were designed in 1985 and have been
23          successfully implanted in over 50,000 patients requiring both primary and
            revision hip procedures. The necks are used in other Wright Cremascoli hip
24          systems besides the Profemur Hip. None of the necks has experienced a clinical
            failure since their inception.
25




                                                    - 63 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 64 of 72




1    (e.g., see: Wright Medical Technical Monograph MH688-102 © 2002, and MH688-102, REV

2    1204 © 2004.)
           307. Representatives of Wright Medical orally made statements and provided
3
     information to surgeons, including Plaintiff’s surgeon Theodore Firestone, M.D., that were
4

5    substantially similar to the information contained in the above quoted Technical Monographs.

6           308.    Plaintiff’s surgeon, Theodore Firestone, M.D., relied upon the representations of

7    Wright Medical contained in the above referenced Technical Monographs [e.g., Wright Medical

8    Technical Monograph MH688-102 © 2002, and © 2004], quoted above, or substantial
9    statements contained similar publications, as well as substantially similar statements that were
10
     made to him by Wright Medical employees and officers, including, but not limited to, Patrick
11
     Fisher and the company President and CEO, Gary Henley, in deciding to use the Wright Medical
12
     Profemur Hip System in Plaintiff.
13
            309.    At the time Wright Medical made the statement quoted above in a brochure it
14
     published in the year 2002, the statement, “None of the necks has experienced a clinical failure
15
     since their inception,” was false.
16
            310.    At the time Wright Medical made the statement referenced in above in a brochure
17

18   it published in the year 2004, the statement, “None of the necks has experienced a clinical failure

19   since their inception,” was false.

20          311.    Wright Medical made the following guarantees, representations, statements, and

21   claims about its Profemur modular necks:
22          The modular neck system, designed by Cremascoli in 1985 (U.S. Patent
            #4,957,510), has now been successfully implanted in over 50,000 patients
23
            requiring both primary and revision hip arthroplasty. Extensive laboratory tests
24          has proven that the coupling between the modular neck and femoral implant
            guarantees:
25
                    •       Structural reliability



                                                     - 64 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 65 of 72




                    •      Absence of significant micromovement
1
                    •      Absence of fretting corrosion
2
     (e.g., see: Wright Medical Technical Monograph MH688-102 © 2002, and MH688-102, REV
3
     1204 © 2004.)
4
            312. Representatives of Wright Medical orally made statements and provided
5
     information to surgeons, including Plaintiff’s surgeon Theodore Firestone, M.D., that were
6
     substantially similar to the information contained in the above quoted Technical Monographs.
7
            313.    Plaintiff’s surgeon, Theodore Firestone, M.D., relied upon the representations of
8
     Wright Medical contained in the above referenced Technical Monographs, or substantial
9

10   statements contained similar publications, as well as substantially similar statements that were

11   made to him by Wright Medical employees and officers, including, but not limited to, Patrick

12   Fisher and the company President and CEO, Gary Henley, in deciding to use the Wright Medical

13   Profemur Hip System in Plaintiff.

14          314.    At the time Wright Medical made the statement quoted above in a brochure
15   published in the year 2002, that statement was false.
16
            315.    At the time Wright Medical made the statement referenced above in a brochure it
17
     published in December of 2004, that statement was false.
18
            316.    At the time Wright Medical made the above quoted statements in writing, or
19
     orally by Wright Medical employees or offices, to Plaintiff’s surgeon Theodore Firestone, M.D.,
20
     those statements were false.
21
            317.    Plaintiff’s surgeon Theodore Firestone, M.D., not knowing the above referenced
22

23   statements were false, relied on those statements in deciding to use the Wright Medical Profemur

24   Hip System in Plaintiff.

25




                                                   - 65 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 66 of 72




            318.    At the time Wright Medical marketed, promoted, imported, sold and/or
1
     distributed the Profemur Hip System devices in general, and the Ti Profemur modular neck
2

3    specifically, they knew that these devices were intended for human use, and Plaintiff Robert W.

4    Bonacci was a foreseeable user of this product.

5           319.    Wright Medical made representations to surgeons, including Plaintiff’s surgeon,

6    Theodore Firestone, M.D., that its Profemur Hip System, mated with a Conserve Cup and
7    Conserve femoral head, would last 20 to 30 years.
8
            320.    The representations, statements, and claims made by Defendant Wright Medical
9
     was a part of the basis for Plaintiff’s surgeon’s decision to use of the product, and he relied on
10
     these express representations, statements, and claims in deciding to use the product in Plaintiff
11
     Robert W. Bonacci.
12
            321.    Plaintiff Robert W. Bonacci’s surgeon, Theodore Firestone, M.D., as the learned
13
     intermediary, reasonably relied upon Defendant Wright Medical’s, representations, statements,
14
     and claims.
15

16          322.    The Ti Profemur modular neck did not conform to Defendant Wright Medical’s

17   guarantees, representations, statements, and claims because there had been clinical failures of

18   the modular necks by fracture of the neck before the device was sold or distributed for

19   implantation in Plaintiff.
20          323.    The Profemur Hip System devices in general, and the Ti Profemur modular neck
21
     specifically, did not conform to Defendant Wright Medical’s guarantees, representations,
22
     statements, and claims because the Ti Profemur modular neck structurally failed and caused
23
     serious injury to Plaintiff Robert W. Bonacci when used as recommended and directed.
24

25




                                                    - 66 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 67 of 72




             324.     Defendant Wright Medical, in advertising, marketing, promoting, packaging,
1
     labeling, importing, distributing and selling the Ti Profemur modular neck negligently
2

3    misrepresented material facts regarding their safety, history of without clinical failures, efficacy,

4    guarantees of structural reliability, and guarantees of the absence of fretting corrosion.

5            325.     Defendant Wright Medical, in advertising, marketing, promoting, packaging,

6    labeling, importing, distributing, and selling the Profemur hip, negligently misrepresented
7    material facts regarding their safety, history of without clinical failures, efficacy, guarantees of
8
     structural reliability, and guarantees of the absence of fretting corrosion, by claiming the
9
     Profemur hip using the Ti Profemur modular neck had been adequately and reliably tested when,
10
     in fact, it had not.
11
             326.     Defendant Wright Medical, in advertising, marketing, promoting, packaging,
12
     labeling, importing, distributing, and selling the Profemur hip, negligently misrepresented
13
     material facts regarding their safety, history of without clinical failures, efficacy, guarantees of
14
     structural reliability, and guarantees of the absence of fretting corrosion, by claiming the risk of
15

16   serious adverse events and/or effects from the Profemur hip using the Ti Profemur modular neck

17   was comparable to that of other hip replacement systems when, in fact, it was not.

18           327.     Defendant Wright Medical, in advertising, marketing, promoting, packaging,

19   labeling, importing, distributing, and selling the Profemur hip, negligently misrepresented
20   material facts regarding its safety, efficacy and fitness for human use by claiming the Profemur
21
     hip using the Ti Profemur modular neck had not caused or contributed to serious adverse events
22
     and/or effects requiring the premature explants of the device when, in fact, it had.
23
             328.     Defendant Wright Medical, as designers, manufacturers, importers, marketers,
24
     distributors and sellers of medical devices for implantation, owed a duty of care to see that they
25




                                                     - 67 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 68 of 72




     communicated truthful information to Plaintiff Robert W. Bonacci’s surgeon, but negligently
1
     breached that duty by failing to exercise due care in their representations and omissions regarding
2

3    the Profemur Hip System devices in general, and the Ti Profemur modular neck specifically.

4           329.    Plaintiff Robert W. Bonacci’s surgeon justifiably relied upon Defendants’

5    misrepresentation and omissions in their marketing, advertisements, promotions and labeling

6    concerning these products, including Defendants’ representations that the Profemur Hip System
7    devices in general, and the Ti Profemur modular neck specifically, were safe for use in persons
8
     such as Plaintiff Robert W. Bonacci.
9
            330.    As a direct and proximate result of Defendant Wright Medical’s negligent
10
     misrepresentations and omissions related to the Profemur Hip System devices in general, and
11
     the Ti Profemur modular neck specifically, Plaintiff’s surgeon Theodore Firestone, M.D., used
12
     the Profemur Hip System devices in general, and the Ti Profemur modular neck specifically, in
13
     Plaintiff Robert W. Bonacci.
14
            331.    Defendant Wright Medical, in advertising, marketing, promoting, packaging,
15

16   labeling, importing, distributing, and selling the Profemur hip, negligently misrepresented

17   material facts regarding its safety, efficacy and fitness for human use by claiming the Profemur

18   hip using the Ti Profemur modular neck had never experienced a clinical failure, when in fact it

19   had experienced several clinical failures by fracture of the modular neck.
20          332.    Defendant Wright Medical, as designers, manufacturers, importers, marketers,
21
     distributors and sellers of medical devices for implantation, owed a duty of care to see that they
22
     communicated truthful information to Plaintiff Robert W. Bonacci, and his surgeon as the
23
     learned intermediary, but negligently breached that duty by failing to exercise due care in their
24

25




                                                    - 68 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 69 of 72




     representations and omissions regarding the Profemur Hip System devices in general, and the Ti
1
     Profemur modular neck specifically.
2

3           333.    Plaintiff Robert W. Bonacci, and/or his surgeon as the learned intermediary,

4    justifiably relied upon Defendants’ misrepresentation and omissions in their marketing,

5    advertisements, promotions and labeling concerning these products, including Defendants’

6    representations that the Profemur Hip System devices in general, and the Ti Profemur modular
7    neck specifically, were safe for use in persons such as Plaintiff Robert W. Bonacci.
8
            334.    As a direct and proximate result of Defendant Wright Medical’s negligent
9
     misrepresentations and omissions related to the Profemur Hip System devices in general, and
10
     the Ti Profemur modular neck specifically, Plaintiff’s surgeon Theodore Firestone, M.D., used
11
     the Profemur Hip System devices in general, and the Ti Profemur modular neck specifically, in
12
     Plaintiff Robert W. Bonacci.
13
            335.    As a direct and proximate result of Defendant Wright Medical’s negligence,
14
     failure to exercise ordinary care, and other tortious and wrongful conduct as set forth herein,
15

16   Plaintiff Robert W. Bonacci has suffered injuries and damages as set forth below.

17
                                          Punitive Damages
18          336.    Plaintiff hereby incorporates by reference the foregoing paragraphs of this

19   Complaint as if fully set forth herein and further alleges as follows.

20          337.    The acts of Defendants were attended by circumstances that they acted with an
21   evil mind, to whit: of malice, or willful and wanton conduct, and/or in reckless disregard of the
22
     consequences from which malice may be inferred and showed a total disregard for human life
23
     and human suffering or they consciously pursued a course of conduct knowing that it created a
24
     substantial risk of significant harm to others.
25




                                                       - 69 -
              Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 70 of 72




            338.    The willful and wanton conduct of Defendants was conduct purposefully
1
     committed which Defendants must have realized as dangerous, done heedlessly and recklessly,
2

3    without regard to consequences, or of the rights and safety of others, particularly Plaintiff Robert

4    W. Bonacci.

5           339.    To this day, Defendants have continued their conduct and behavior, as set forth

6    in this civil action, in a willful and wanton manner, against other persons who received the
7    defective Conserve® Hip device.
8
            340.    Defendants, when they had the opportunity to do so, repeatedly failed to correct
9
     a known dangerous condition regarding the Profemur® Hip System.
10
            341.    Defendants acted willfully, wantonly, and/or recklessly, and in conscious
11
     disregard of Plaintiff’s rights, and in reckless disregard of patient safety. Plaintiff is therefore
12
     entitled to an award of punitive and exemplary damages.
13

14                           DAMAGES FOR ALL CAUSES OF ACTION
            342.    Plaintiff hereby incorporates by reference, as if fully set forth herein, each and
15
     every allegation set forth in the preceding paragraphs.
16

17          343.    For his damages for each cause of action Plaintiff further alleges that as a direct

18   and proximate result of the failure of the Wright Medical Profemur Hip System with the Ti

19   Profemur modular neck, and the conduct, actions, inactions and omissions of Defendant Wright

20   Medical Technology, Inc., and Defendant Wright Medical Group, Inc., Plaintiff Robert W.
21   Bonacci has sustained injuries and damages including, but not limited to:
22
            a.      Serious and permanent physical injuries to bone, muscle, tendons, tissues
23
                    and nerves in his hip and pelvis;
24
            b.      Undergoing surgery to remove and replace the failed components and repair
25
                    the damage that failure caused;



                                                     - 70 -
             Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 71 of 72




            c.      Past and future pain, suffering, and anguish, both in mind and in body;
1
            d.      Physical disability, past and future;
2

3           e.      Permanent physical impairment;

4           f.      Disfigurement;

5           g.      Loss of enjoyment of life;

6           h.      Medical bills associated with the revision surgery, therapy, and
7                   rehabilitation, and recovery there from;
8
            i.      Future medical care, treatment, bills and expenses;
9
            j.      Loss of past and future income and earning capacity, past and future; and,
10
            k.      Attorney fees and the costs and expenses of litigation as may be permitted
11
                    by statute.
12
            344.    As a result of the conduct of Defendant Wright Medical Technology, Inc., and
13
     Defendant Wright Medical Group, Inc., as set forth above, who each acted willfully,
14

15   wantonly, and/or in recklessly, and in conscious disregard of Plaintiffs’ rights, and in reckless

16   disregard of patient safety, Plaintiff is entitled to an award of punitive and exemplary

17   damages.
18
                                        PRAYER FOR RELIEF
19
            WHEREFORE, Plaintiff Robert W. Bonacci prays for judgment in his favor and an
20
     award of damages against Defendants as follows:
21
            a.    Special damages, to include past and future medical care and treatment and
22
                    incidental expenses, loss of earnings to date and decrease in earning power
23
                    or capacity in the future, according to proof;
24
            b.      Past and future general damages, to include pain and suffering,
25
                    inconvenience, emotional distress and mental anguish, according to proof;



                                                    - 71 -
      Case 2:20-cv-02368-DGC Document 1 Filed 12/07/20 Page 72 of 72




     c.     Damages for the nature and extent of the injuries for both past and future
1
            physical impairment and for permanent impairment and disfigurement.
2

3    d.     Loss of enjoyment of life

4    e.     Exemplary and punitive damages in an amount to be determined at trial;

5    f.     Pre-judgment (as to special damages actually incurred) and post-judgment

6           interest;
7    g.     The costs of this action;
8
     h.     Reasonable attorneys’ fees as may be allowed by law; and,
9
     i.     For any and all such other and further legal and equitable relief as the Court
10
            deems necessary, just, equitable and proper.
11

12                            JURY TRIAL DEMANDED

13   PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

14   Respectfully submitted this 7th day of December 2020.

15
                                                     /s/ Steve H. Patience
16                                                   Steve H. Patience, SBN 009537
                                                     Skousen, Gulbrandsen & Patience, PLC
17                                                   414 East Southern Avenue
                                                     Mesa, AZ 85204-4922
18                                                   Telephone: 480-833-8800
                                                     shp@sgplaw.com
19

20

21

22

23

24

25




                                            - 72 -
